[Cite as Arbino v. Johnson & Johnson, 116 Ohio St. 3d 468, 2007-Ohio-6948.]




                      ARBINO v. JOHNSON & JOHNSON ET AL.
[Cite as Arbino v. Johnson & Johnson, 116 Ohio St. 3d 468, 2007-Ohio-6948.]
Trials – Damages – R.C. 2315.18 – Cap on noneconomic damages is
         constitutional and does not violate right to jury, right to due process, right
         to remedy, right to open court, or right to equal protection – Cap on
         noneconomic damages does not violate separation of powers – R.C.
         2315.21 – Cap on punitive damages is constitutional and does not violate
         right to jury, right to due process, right to remedy, right to open court, or
         right to equal protection — Cap on punitive damages does not violate
         separation of powers or single-subject rule.
    (No. 2006-1212 – Submitted May 1, 2007 – Decided December 27, 2007.)
ON ORDER from the United States District Court for the Northern District of Ohio,
     Western Division, Certifying State Law Questions, No. 3:06 CV 40010.
                                __________________
                              SYLLABUS OF THE COURT
    1.      R.C. 2315.18 does not violate the right to a trial by jury, the right to a
            remedy, the right to an open court, the right to due process of law, the
            right to equal protection of the laws, or the separation of powers, and
            is therefore constitutional on its face.
    2.      R.C. 2315.21 does not violate the right to a trial by jury, the right to a
            remedy, the right to an open court, the right to due process of law, the
            right to equal protection of the laws, or the separation of powers, and
            is therefore constitutional on its face.
                                __________________
         MOYER, C.J.
                                    I. Introduction
                                SUPREME COURT OF OHIO




        {¶ 1} Petitioner Melisa Arbino initiated a product-liability action against
respondents Johnson & Johnson, Ortho-McNeil Pharmaceutical, Inc., and Johnson
& Johnson Pharmaceutical Research & Development, L.L.C. (collectively,
“Johnson & Johnson”) in 2006. She alleges that she suffered blood clots and
other serious medical side effects from using the Ortho Evra Birth Control Patch,
a hormonal birth-control medication that Johnson & Johnson created.
        {¶ 2} The case was filed in the United States District Court for the
Southern District of Ohio.          Arbino’s complaint contains challenges to the
constitutionality of four tort-reform statutes implemented by Am.Sub.S.B. No. 80
of the 125th General Assembly (“S.B. 80”) and made effective on April 7, 2005.
Arbino then filed a motion for partial summary judgment on these challenges,
leading respondent state of Ohio to intervene in the matter. While this motion
was pending, the federal Judicial Panel on Multidistrict Litigation consolidated
the case with other claims relating to the Ortho Evra patch before Judge David A.
Katz in the United States District Court for the Northern District of Ohio, Western
Division.
        {¶ 3} Judge Katz certified four questions of state law for review pursuant
to S.Ct.Prac.R. XVIII. We accepted three1 of the questions:
        {¶ 4} 1.      “Is Ohio Revised Code § 2315.18 [limiting noneconomic
damages in tort actions], as amended by Senate Bill 80, effective, April 7, 2005,
unconstitutional on the grounds as stated by the Plaintiffs?”
        {¶ 5} 2. “Is Ohio Revised Code § 2315.20 [admissibility of collateral-
benefit evidence in tort actions], as amended by Senate Bill 80, effective, April 7,
2005, unconstitutional on the grounds as stated by the Plaintiffs?”




1. The question submitted for consideration but not accepted for review was “Is Ohio Revised
Code § 2315.19, as amended by Senate Bill 80, effective, April 7, 2005, unconstitutional on the
grounds as stated by the Plaintiffs?”




                                              2
                                January Term, 2007




       {¶ 6} 3. “Is Ohio Revised Code § 2315.21 [limiting punitive damages in
tort actions], as amended by Senate Bill 80, effective, April 7, 2005,
unconstitutional on the grounds as stated by the Plaintiffs?” 110 Ohio St. 3d 1462,
2006-Ohio-4288, 852 N.E.2d 1212.
       {¶ 7} Arbino argues that these statutes violate several provisions of the
Ohio Constitution: the right to trial by jury in Section 5, Article I; the right to a
remedy and the right to an open court in Section 16, Article I; the right to due
process of law in Section 16, Article I; the right to equal protection of the laws in
Section 2, Article I; the separation of powers, specifically the prohibition on the
General Assembly exercising general judicial powers in Section 32, Article II;
and the single-subject rule in Section 15(D), Article II.
       {¶ 8} For the following reasons, we hold that R.C. 2315.18 and 2315.21
are facially constitutional. However, we decline to review R.C. 2315.20 because
Arbino lacks standing to challenge that statute.
                    II. Tort Reform in Ohio and Stare Decisis
       {¶ 9} Before engaging in a specific analysis of these issues, it is
necessary to briefly review the major tort-reform laws enacted by the General
Assembly in recent history. Doing so provides the proper context for our decision
and frames the necessary discussion of stare decisis.
       {¶ 10} Since 1975, the General Assembly has adopted several so-called
tort-reform acts, which were inevitably reviewed by this court. In the course of
this review, we have examined several specific provisions that are similar in
language and purpose to those at issue here; all of these similar statutes have been
declared unconstitutional.
       {¶ 11} The first reform provision we reviewed was former R.C. 2307.43,
which was passed in the Ohio Medical Malpractice Act of 1975, Am.Sub.H.B.
No. 682, 136 Ohio Laws, Part II, 2809 (“H.B. 682”). This statute placed a
$200,000 cap on general medical-malpractice damages not involving death, with




                                          3
                             SUPREME COURT OF OHIO




no exceptions for those suffering severe injuries. See Morris v. Savoy (1991), 61
Ohio St. 3d 684, 686–687, 576 N.E.2d 765. The General Assembly passed this
legislation to combat a perceived malpractice-insurance crisis. Id.
       {¶ 12} Although it took several years for a challenge to be raised, we
ultimately held that R.C. 2307.43 violated the due-process protections of the Ohio
Constitution.   We specifically noted that “ ‘[i]t is irrational and arbitrary to
impose the cost of the intended benefit to the general public solely upon a class
consisting of those most severely injured by medical malpractice.’ ” Id. at 691,
576 N.E.2d 765, quoting Nervo v. Pritchard (June 10, 1985), Stark App. No. CA-
6560, at 8.
       {¶ 13} The General Assembly’s next major enactment was the Tort
Reform Act of 1987, Am.Sub.H.B. No. 1, 142 Ohio Laws, Part I, 1661 (“H.B.
1”), which sought to change civil-justice and insurance law to alleviate another
“insurance crisis.” See Sorrell v. Thevenir (1994), 69 Ohio St. 3d 415, 419–420,
633 N.E.2d 504.
       {¶ 14} In Sorrell, we examined one facet of this law, R.C. 2317.45, which
placed a significant limitation on the collateral-source rule adopted in Pryor v.
Webber (1970), 23 Ohio St. 2d 104, 52 O.O.2d 395, 263 N.E.2d 235. The H.B. 1
version of R.C. 2317.45 required the trial court to subtract certain collateral
benefits from a plaintiff’s final award of compensatory damages. Former R.C.
2317.45(B)(2)(c)(i), 142 Ohio Laws, Part I, 1696 (effective Jan. 5, 1988). We
held that this mandatory deduction of collateral benefits violated the right to a
jury trial, due process, equal protection, and the right to a remedy. See Sorrell, 69
Ohio St. 3d 415, 633 N.E.2d 504, syllabus.
       {¶ 15} In Galayda v. Lake Hosp. Sys., Inc. (1994), 71 Ohio St. 3d 421, 644
N.E.2d 298, we reviewed former R.C. 2323.57, another tort-reform statute. This
statute required trial courts to order awards of future damages in excess of
$200,000 in medical-malpractice actions to be paid in a series of periodic




                                         4
                                  January Term, 2007




payments upon the motion of any party. Former R.C. 2323.57(C), 142 Ohio
Laws, Part II, 3333 (effective Oct. 20, 1987).             We deemed that statute
unconstitutional as a violation of the right to a jury trial and of the Due Process
Clause of the Ohio Constitution. Id., paragraph one of the syllabus.
        {¶ 16} We returned to our review of H.B. 1 in Zoppo v. Homestead Ins.
Co. (1994), 71 Ohio St. 3d 552, 644 N.E.2d 397, in which we examined former
R.C. 2315.21(C)(2). That statute required a trial judge to determine the amount of
punitive damages to be awarded in a tort action, even when the trier of fact was a
jury. Former R.C. 2315.21(C)(2), 142 Ohio Laws, Part I, 1690–1691 (effective
Jan. 5, 1988). We struck this section as a violation of the right to a jury trial in the
Ohio Constitution. Zoppo, paragraph two of the syllabus.
        {¶ 17} Finally, the General Assembly passed substantial reforms in 1997
with Am.Sub.H.B. No. 350, 146 Ohio Laws, Part II, 3867 (“H.B. 350”). The
legislation amended, enacted, or repealed over 100 sections of the Revised Code
contained in 18 titles and 38 chapters. Among other things, it modified the
collateral-source rule in tort actions to require the trier of fact to consider but not
automatically set off collateral benefits (former R.C. 2317.45), capped punitive
damages and allowed the trier of fact to determine damages up to the cap in tort
and products-liability claims (former R.C. 2315.21(D)(1)), and capped
noneconomic damages at different levels, with higher limits for permanent
injuries (former R.C. 2323.54).
        {¶ 18} Although we examined and discussed several subsections of the
law in our review, we ultimately found H.B. 350 to be unconstitutional in toto as a
violation of the separation of powers and the single-subject clause of the Ohio
Constitution. State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86
Ohio St. 3d 451, 715 N.E.2d 1062, paragraphs two and three of the syllabus.
        {¶ 19} Citing Morris, Sorrell, Galayda, Zoppo, and Sheward as precedent,
Arbino argues that the portions of S.B. 80 at issue here are functionally identical




                                           5
                                 SUPREME COURT OF OHIO




to the statutes this court held to be unconstitutional in those cases. She alleges
that the principle of stare decisis therefore requires us to declare the statutes here
unconstitutional as well. We disagree.
        {¶ 20} The protracted interbranch tension on this subject establishes at
least two key points. First, tort reform has been a major issue of concern in this
state over the past several decades and remains one today. Ohio is hardly unique
in this regard, as such reforms have been raised in nearly every state in the nation.
State legislatures and judiciaries have differed widely in their responses to this
issue, and a definite split in authority is clear. See Section IV. The federal
judiciary has been drawn to the issue as well, with the United States Supreme
Court offering guidance on several key issues over the past few years, most
notably regarding punitive-damages awards.2
        {¶ 21} A fundamental principle of the constitutional separation of powers
among the three branches of government is that the legislative branch is “the
ultimate arbiter of public policy.” State ex rel. Cincinnati Enquirer, Div. of
Gannett Satellite Information Network v. Dupuis, 98 Ohio St. 3d 126, 2002-Ohio-
7041, 781 N.E.2d 163, ¶ 21. It necessarily follows that the legislature has the
power to continually create and refine the laws to meet the needs of the citizens of
Ohio. The fact that the General Assembly has repeatedly sought to reform some
aspects of the civil tort system for over 30 years demonstrates the continuing
prominence of this issue.
        {¶ 22} Second, even considering the numerous opinions by this court on
this issue, the basic constitutionality of tort-reform statutes is hardly settled law.
Our prior review has focused on certain unconstitutional facets of the prior tort-

2. See, e.g., State Farm Mut. Auto Ins. Co. v. Campbell (2003), 538 U.S. 408, 123 S. Ct. 1513, 155
L. Ed. 2d 585 (excessive punitive-damages awards violate a defendant’s right of due process);
Cooper Industries, Inc. v. Leatherman Tool Group, Inc. (2001), 532 U.S. 424, 121 S. Ct. 1678, 149
L. Ed. 2d 674 (requiring courts of appeals to review punitive-damages awards de novo); BMW of N.
Am., Inc. v. Gore (1996), 517 U.S. 559, 574–575, 116 S. Ct. 1589, 134 L. Ed. 2d 809 (establishing
three guideposts for reviewing punitive-damages awards for excessiveness).




                                               6
                                 January Term, 2007




reform laws that can be addressed to create constitutionally valid legislation. We
have not dismissed all tort reform as an unconstitutional concept.
       {¶ 23} While stare decisis applies to the rulings rendered in regard to
specific statutes, it is limited to circumstances “where the facts of a subsequent
case are substantially the same as a former case.” Rocky River v. State Emp.
Relations Bd. (1989), 43 Ohio St. 3d 1, 5, 539 N.E.2d 103. We will not apply
stare decisis to strike down legislation enacted by the General Assembly merely
because it is similar to previous enactments that we have deemed unconstitutional.
To be covered by the blanket of stare decisis, the legislation must be phrased in
language that is substantially the same as that which we have previously
invalidated.
       {¶ 24} A careful review of the statutes at issue here reveals that they are
more than a rehashing of unconstitutional statutes. In its continued pursuit of
reform, the General Assembly has made progress in tailoring its legislation to
address the constitutional defects identified by the various majorities of this court.
The statutes before us here are sufficiently different from the previous enactments
to avoid the blanket application of stare decisis and to warrant a fresh review of
their individual merits.
                              III. Standard of Review
       {¶ 25} It is difficult to prove that a statute is unconstitutional. All statutes
have a strong presumption of constitutionality. See Sorrell, 69 Ohio St. 3d at 418–
419, 633 N.E.2d 504. Before a court may declare unconstitutional an enactment
of the legislative branch, “it must appear beyond a reasonable doubt that the
legislation and constitutional provisions are clearly incompatible.” State ex rel.
Dickman v. Defenbacher (1955), 164 Ohio St. 142, 57 Ohio Op. 134, 128 N.E.2d 59,
paragraph one of the syllabus.
       {¶ 26} A party seeking constitutional review of a statute may proceed in
one of two ways: present a facial challenge to the statute as a whole or challenge




                                          7
                                   SUPREME COURT OF OHIO




the statute as applied to a specific set of facts. Harrold v. Collier, 107 Ohio St. 3d
44, 2005-Ohio-5334, 836 N.E.2d 1165, ¶ 37.                      Instead of arguing that these
statutes are unconstitutional as applied to the facts of her case, Arbino has raised a
facial challenge to each of them. To successfully present such a challenge, she
must demonstrate that there is no set of circumstances in which each statute
would be valid. Id., citing United States v. Salerno (1987), 481 U.S. 739, 745,
107 S. Ct. 2095, 95 L. Ed. 2d 697.                   “The fact that a statute might operate
unconstitutionally under some plausible set of circumstances is insufficient to
render it wholly invalid.” Harrold at ¶ 37. Mindful of this strict standard of
review, we proceed to the merits of the certified questions.
                 A. Limits on Noneconomic Damages in R.C. 2315.18
         {¶ 27} The first certified question concerns the constitutionality of R.C.
2315.18. The statute provides a basic procedure for the imposition of damages in
certain tort actions.3 After a verdict has been reached for the plaintiff in one of
the specified tort actions, the court (in a bench trial) will enter findings of fact or
the jury (in a jury trial) will return a general verdict accompanied by answers to
interrogatories. R.C. 2315.18(D). In either case, these findings or interrogatories
will specify both the total compensatory damages recoverable by the plaintiff and
the portions of those damages representing economic and noneconomic losses.4
Id. at (D)(1) through (3).


3. This statute does not apply to tort actions in the Court of Claims or against political
subdivisions under R.C. Chapter 2744, nor does it apply to actions for wrongful death, medical or
dental malpractice, or breach of contract. R.C. 2315.18(A)(7) and (H)(1) through (3).

4. {¶ a} R.C. 2315.18(A)(2) defines “economic loss” as:
   {¶ b} “(a) All wages, salaries, or other compensation lost as a result of an injury or loss to
person or property that is a subject of a tort action;
   {¶ c} “(b) All expenditures for medical care or treatment, rehabilitation services, or other care,
treatment, services, products, or accommodations as a result of an injury or loss to person or
property that is a subject of a tort action;
   {¶ d} “(c) Any other expenditures incurred as a result of an injury or loss to person or property
that is a subject of a tort action, other than attorney's fees incurred in connection with that action.”




                                                   8
                                     January Term, 2007




        {¶ 28} Thereafter, the court must enter judgment for the plaintiff for the
amount of economic damages, without limitation, as determined by the trier of
fact. Id. at (B)(1) and (E)(1). For noneconomic damages, the court must limit
recovery to the greater of (1) $250,000 or (2) three times the economic damages
up to a maximum of $350,000, or $500,000 per single occurrence. Id. at (B)(2).
However, these limits on noneconomic damages do not apply if the plaintiff
suffered “[p]ermanent and substantial physical deformity, loss of use of a limb, or
loss of a bodily organ system,” or “[p]ermanent physical functional injury that
permanently prevents the injured person from being able to independently care for
self and perform life-sustaining activities.” Id. at (B)(3)(a) through (b).
        {¶ 29} Arbino challenges this statute on several grounds.
        1. Right to a Trial by Jury
        {¶ 30} Arbino initially contends that R.C. 2315.18 violates the right to a
trial by jury. The relevant constitutional language states that “[t]he right of trial
by jury shall be inviolate, except that, in civil cases, laws may be passed to
authorize the rendering of a verdict by the concurrence of not less than three-
fourths of the jury.” Section 5, Article I, Ohio Constitution.
        {¶ 31} This right serves as one of the most fundamental and long-standing
rights in our legal system, having derived originally from the Magna Carta. See
Cleveland Ry. Co. v. Halliday (1933), 127 Ohio St. 278, 284, 188 N.E. 1. It was
“[d]esigned to prevent government oppression and to promote the fair resolution
of factual issues.” Arrington v. DaimlerChrysler Corp., 109 Ohio St. 3d 539,
2006-Ohio-3257, 849 N.E.2d 1004, ¶ 21. As Thomas Jefferson stated, the right to
trial by jury is “the only anchor, ever yet imagined by man, by which a

   {¶ e} “Noneconomic loss” is defined as “nonpecuniary harm that results from an injury or loss
to person or property that is a subject of a tort action, including, but not limited to, pain and
suffering, loss of society, consortium, companionship, care, assistance, attention, protection,
advice, guidance, counsel, instruction, training, or education, disfigurement, mental anguish, and
any other intangible loss.” R.C. 2315.18(A)(4).




                                                9
                             SUPREME COURT OF OHIO




government can be held to the principles of it’s [sic] constitution.” Letter from
Thomas Jefferson to Thomas Paine (July 11, 1789), reprinted in 15 The Papers of
Thomas Jefferson (Boyd Ed.1958) 269.
       {¶ 32} However, the right is not absolute. See Arrington at ¶ 22. Section
5, Article I guarantees a right to a jury trial only for those causes of action in
which the right existed in the common law when Section 5 was adopted. See
Belding v. State ex rel. Heifner (1929), 121 Ohio St. 393, 169 N.E. 301, paragraph
one of the syllabus. It is settled that the right applies to both negligence and
intentional-tort actions. See Arrington at ¶ 24.
       {¶ 33} Arbino claims that this provision necessarily includes the right to
have a jury determine the full amount of a plaintiff’s damages. Thus, she argues
that any limitations on the process, such as the damages caps in R.C. 2315.18,
unconstitutionally infringe upon this “inviolate” right. We are not persuaded.
       {¶ 34} To properly approach this issue, one must define what exactly is
guaranteed under this right. We are guided by long-standing precedent in this
regard: “The right thus intended to be secured by the constitution, was the right of
trial by jury as it was recognized by the common law; and within the right thus
secured is the right of either party, in an action for the recovery of money only, to
demand that the issues of fact therein be tried by a jury.” (Emphasis added.)
Dunn v. Kanmacher (1875), 26 Ohio St. 497, 502–503. In short, the right to trial
by jury protects a plaintiff’s right to have a jury determine all issues of fact in his
or her case. See Sorrell, 69 Ohio St. 3d at 422, 633 N.E.2d 504, citing Miller v.
Wikel Mfg. Co. (1989), 46 Ohio St. 3d 76, 81, 545 N.E.2d 76 (Douglas, J.,
concurring in part and dissenting in part). Because the extent of damages suffered
by a plaintiff is a factual issue, it is within the jury’s province to determine the
amount of damages to be awarded. See Sorrell.
       {¶ 35} Section 5, Article I of the Ohio Constitution clearly protects this
fact-finding function from outside interference. Any law that prevents the jury




                                          10
                                 January Term, 2007




from completing this task or allows another entity to substitute its own findings of
fact is unconstitutional. We reaffirmed this principle in Sorrell by striking down a
statute that required a court to determine any collateral benefits received by a
plaintiff and deduct them from a jury award, regardless of whether those benefits
were duplicated in the award. Sorrell, 69 Ohio St. 3d at 422, 633 N.E.2d 504.
This statute was unconstitutional because it allowed courts to ignore the jury’s
finding of facts on collateral benefits. Id.
        {¶ 36} However, the fact that the jury’s fact-finding function is protected
does not mean jury awards are insulated from all outside influences.
        {¶ 37} So long as the fact-finding process is not intruded upon and the
resulting findings of fact are not ignored or replaced by another body’s findings,
awards may be altered as a matter of law. There is no dispute that the right to a
trial by jury does not extend to the determination of questions of law. See Conley
v. Shearer (1992), 64 Ohio St. 3d 284, 292, 595 N.E.2d 862. Thus, without
violating the Constitution, a court may apply the law to the facts determined by a
jury.
        {¶ 38} We have recognized several ways in which a court may apply the
law to change a jury award of damages without running afoul of the Constitution.
For example, courts have the inherent authority to order remittiturs to reduce jury
awards when they deem the amount to be excessive based on the facts found by
the jury. See Wightman v. Consol. Rail Corp. (1999), 86 Ohio St. 3d 431, 444,
715 N.E.2d 546 (noting, though, that the successful plaintiff must consent to such
an order).
        {¶ 39} Additionally, there are numerous statutes that treble jury damages
awards in certain causes of action. See, e.g., R.C. 901.51 (unauthorized removal
of timber), 1331.08 (Valentine Act violations), 1345.09 (Consumer Sales
Practices Act violations), 2307.61 (willful damage to or theft of property),
2923.34(E) (engaging in a pattern of corrupt activity), and 4905.61 (public-




                                          11
                             SUPREME COURT OF OHIO




utilities-law violations).   In each of these statutes, the General Assembly
demonstrated a clear policy choice to modify the amount of jury awards. We
have never held that the legislative choice to increase a jury award as a matter of
law infringes upon the right to a trial by jury; the corresponding decrease as a
matter of law cannot logically violate that right. See Hemmings v. Tidyman’s,
Inc. (C.A.9, 2002), 285 F.3d 1174, 1202.
       {¶ 40} So it must be with R.C. 2315.18.            By limiting noneconomic
damages for all but the most serious injuries, the General Assembly made a policy
choice that noneconomic damages exceeding set amounts are not in the best
interest of the citizens of Ohio. The statute is distinguishable from those allowing
courts to substitute their own findings of fact on collateral benefits or requiring
repayment plans that “further reduce the jury’s award of damages already once
reduced to present value.” Galayda, 71 Ohio St. 3d at 425, 644 N.E.2d 298.
Courts must simply apply the limits as a matter of law to the facts found by the
jury; they do not alter the findings of facts themselves, thus avoiding
constitutional conflicts.
       {¶ 41} Such limitations are also permissible under the analogous Seventh
Amendment right to a jury trial in the federal system. “Federal courts uniformly
have held that statutory damages caps do not violate the Seventh Amendment,
largely because a court does not ‘reexamine’ a jury’s verdict or impose its own
factual determination regarding what a proper award might be. Rather, the court
simply implements a legislative policy decision to reduce the amount recoverable
to that which the legislature deems reasonable.” (Footnote omitted.) Estate of
Sisk v. Manzanares (D.Kan.2003), 270 F. Supp. 2d 1265, 1277–1278.
       {¶ 42} Because R.C. 2315.18 follows these principles, it does not offend
the right to a trial by jury under Section 5, Article I of the Ohio Constitution.
       2. Open Courts and Right to a Remedy




                                          12
                                January Term, 2007




       {¶ 43} Arbino also argues that R.C. 2315.18 violates Ohio’s “open courts”
and “right to a remedy” provisions. The Constitution provides: “All courts shall
be open, and every person, for an injury done him in his land, goods, person, or
reputation, shall have remedy by due course of law, and shall have justice
administered without denial or delay.” (Emphasis added.) Section 16, Article I,
Ohio Constitution.
       {¶ 44} The definition of these rights is well settled.              “When the
Constitution speaks of remedy and injury to person, property, or reputation, it
requires an opportunity granted at a meaningful time and in a meaningful
manner.” Hardy v. VerMeulen (1987), 32 Ohio St. 3d 45, 47, 512 N.E.2d 626.
We have interpreted this provision to prohibit statutes that effectively prevent
individuals from pursuing relief for their injuries. See, e.g., Brennaman v. R.M.I.
Co. (1994), 70 Ohio St. 3d 460, 466, 639 N.E.2d 425 (finding a statute of repose
unconstitutional because it deprived certain plaintiffs of the right to sue before
they were aware of their injuries); Gaines v. Preterm-Cleveland, Inc. (1987), 33
Ohio St. 3d 54, 60–61, 514 N.E.2d 709 (declaring a statute of repose
unconstitutional because it did not give certain litigants the proper time to file an
action following discovery of their claims).
       {¶ 45} A statute need not “completely abolish the right to open courts” to
run afoul of this section. Sorrell, 69 Ohio St. 3d at 426, 633 N.E.2d 504. Any
enactment that eliminates an individual’s right to a judgment or to a verdict
properly rendered in a suit will also be unconstitutional. See id. Thus, we struck
down the statute in Sorrell under circumstances “where the collateral source
benefits reduce the entire jury award.”        (Emphasis added.)     Id.    When an
individual is wholly foreclosed from relief after a verdict is rendered in his or her
favor, the rights to “a meaningful remedy and open courts become hollow rights
hardly worth exercising.” Id.




                                         13
                             SUPREME COURT OF OHIO




       {¶ 46} Arbino states that R.C. 2315.18 violates this provision because it
“denies any recovery for noneconomic damages for the increment of harm greater
than $250,000.” (Emphasis sic.) We disagree.
       {¶ 47} Although R.C. 2315.18 does limit certain types of noneconomic
damages, those limits do not wholly deny persons a remedy for their injuries.
Injured persons not suffering the catastrophic injuries in R.C. 2315.18(B)(3) (for
which there are no damages limits) may still recover their full economic damages
and up to $350,000 in noneconomic damages, as well as punitive damages. These
available remedies are “meaningful” ones under the Constitution. While the
statute prevents some plaintiffs from obtaining the same dollar figures they may
have received prior to the effective date of the statute, it neither forecloses their
ability to pursue a claim at all nor “completely obliterates the entire jury award.”
Sorrell, 69 Ohio St. 3d at 426, 633 N.E.2d 504. Therefore, R.C. 2315.18 does not
violate the right to a remedy or the right to an open court under Section 16,
Article I of the Ohio Constitution.
       3. Due Course of Law/Due Process
       {¶ 48} Arbino’s next challenge to R.C. 2315.18 also arises from Section
16, Article I, specifically, the “due course of law” provision. We have recognized
this provision as the equivalent of the “due process of law” protections in the
United States Constitution. Sorrell, 69 Ohio St. 3d at 422–423, 633 N.E.2d 504,
citing Direct Plumbing Supply Co. v. Dayton (1941), 138 Ohio St. 540, 544, 21
Ohio Op. 422, 38 N.E.2d 70.
       {¶ 49} When reviewing a statute on due-process grounds, we apply a
rational-basis test unless the statute restricts the exercise of fundamental rights.
Morris, 61 Ohio St. 3d at 688–689, 576 N.E.2d 765; Sorrell, 69 Ohio St. 3d at 423,
633 N.E.2d 504. Because we have already concluded that R.C. 2315.18 violates
neither the right to a jury trial nor the right to a remedy, we must find it valid
under the rational-basis test “ ‘[1] if it bears a real and substantial relation to the




                                          14
                                January Term, 2007




public health, safety, morals or general welfare of the public and [2] if it is not
unreasonable or arbitrary.’ ” Mominee v. Scherbarth (1986), 28 Ohio St. 3d 270,
274, 28 OBR 346, 503 N.E.2d 717, quoting Benjamin v. Columbus (1957), 167
Ohio St. 103, 4 O.O.2d 113, 146 N.E.2d 854, paragraph five of the syllabus.
Under this test, we must examine the record to determine whether there is
evidence to support such a relationship. See Morris, 61 Ohio St. 3d at 690, 576
N.E.2d 765.
       {¶ 50} As a preliminary matter, Arbino argues that we have consistently
held that there is no rational relationship “between restrictions on recovery in
meritorious cases of serious injury and the deterrence of meritless claims.” She
cites both Morris and Sheward for this proposition, arguing that the type of
noneconomic-damages caps found in R.C. 2315.18 can never be justified under
the Due Process Clause.
       {¶ 51} However, those cases did not create a bright-line rule that there can
never be a real and substantial relation between a restriction on recovery and a
legitimate governmental interest. In Morris, we found no evidence in the record
of that case demonstrating a connection between awards in excess of the statutory
limits and rising malpractice-insurance rates. Morris, 61 Ohio St. 3d at 690, 576
N.E.2d 765 (“We are unable to find, either in the amici briefs or elsewhere, any
evidence to buttress the proposition that there is a rational connection”).
       {¶ 52} Further, although Sheward offered an abundance of dicta on
several statutes in H.B. 350, the ultimate holding was that H.B. 350 was
unconstitutional in toto as a violation of the separation of powers and of the
single-subject clause. Sheward, 86 Ohio St. 3d 451, 715 N.E.2d 1062, paragraphs
two and three of the syllabus. The dicta pronounced on other issues does not
extend to the statute here. Thus, we must now determine whether R.C. 2315.18
meets the two prongs of the rational-basis test.
a. Real and substantial relation to the general welfare of the public




                                         15
                             SUPREME COURT OF OHIO




       {¶ 53} The record here reveals that the General Assembly reviewed
several forms of evidence and made numerous findings relative to R.C. 2315.18.
In an uncodified section of S.B. 80, it found that the current state of the civil
litigation system “represents a challenge to the economy of the state of Ohio.”
S.B. 80, Section 3(A)(1), 150 Ohio Laws, Part V, 8024.             This finding was
supported by (1) a National Bureau of Economic Research study showing that
states adopting tort reforms experienced growth in employment, productivity, and
total output, (2) a 2002 White House Council on Economic Advisors study
equating the cost of tort litigation to a 2.1 percent wage and salary tax, a 1.3
percent personal-consumption tax, and a 3.1 percent capital-investment-income
tax, (3) a Harris Poll of 928 senior corporate attorneys showing that the litigation
environment in a state greatly affected the business decisions of their companies,
(4) a Tillinghast-Towers Perrin study showing that the tort system failed to return
even 50 cents for every dollar to injured plaintiffs and that the cost of the national
tort system grew at a record rate in 2001, with a cost equivalent to a five percent
tax on wages, and (5) testimony from Ohio Department of Development Director
Bruce Johnson on the rising costs of the tort system, which he believed were
putting Ohio businesses at a disadvantage and hindering development. S.B. 80 at
Section 3(A)(3)(a) through (f), 150 Ohio Laws, Part V, 80021-80025.
       {¶ 54} In addition to these general economic concerns, the General
Assembly noted that noneconomic damages are difficult to calculate and lack a
precise economic value. Id. at Section 3(A)(6)(a). It further concluded that such
damages, which should be awarded for a plaintiff’s pain and suffering and similar
injuries as set forth in R.C. 2315.18(A)(4), are inherently subjective and
susceptible to influence from irrelevant factors, such as the defendant’s
wrongdoing. Id. at Section 3(A)(6)(d). It also recognized that inflated damages
awards were likely under the then current system and that the cost of these awards
was being passed on to the general public. Id. at Section 3(A)(6)(d) and (e).




                                         16
                                January Term, 2007




       {¶ 55} Viewing these findings as a whole, we conclude that R.C. 2315.18
bears a real and substantial relation to the general welfare of the public. The
General Assembly reviewed evidence demonstrating that uncertainty related to
the existing civil litigation system and rising costs associated with it were harming
the economy. It noted that noneconomic damages are inherently subjective and
thus easily tainted by irrelevant considerations. The implicit, logical conclusion is
that the uncertain and subjective system of evaluating noneconomic damages was
contributing to the deleterious economic effects of the tort system.
       {¶ 56} Unlike the records in Morris and Sorrell, which we criticized as
lacking evidence demonstrating a rational connection between the tort reforms
taken and the public good to be achieved, the record here draws a clear
connection between limiting uncertain and potentially tainted noneconomic-
damages awards and the economic problems demonstrated in the evidence. See
Morris, 61 Ohio St. 3d at 690, 576 N.E.2d 765; Sorrell, 69 Ohio St. 3d at 423, 633
N.E.2d 504. In seeking to correct these problems, the General Assembly acted in
the public’s interests, which is all that is required under the first prong of the due-
process analysis.
       {¶ 57} Arbino assails the specific evidence amassed by the General
Assembly in this regard, labeling it “threadbare” and “specious.” She challenges
the persuasiveness of these findings and argues that the crisis proposed by the
evidence is nonexistent. In doing so, she asks us to evaluate the information
relied upon by the General Assembly and come to our own conclusions as to
whether R.C. 2315.18 was warranted.
       {¶ 58} Such an intensive reexamination is beyond the scope of our
review. In an equal-protection context, we noted in State v. Williams (2000), 88
Ohio St. 3d 513, 531, 728 N.E.2d 342, that “we are to grant substantial deference
to the predictive judgment of the General Assembly” under a rational-basis
review. Further, as the United States Supreme Court has stated, “it is not the




                                          17
                             SUPREME COURT OF OHIO




function of the courts to substitute their evaluation of legislative facts for that of
the legislature.” Minnesota v. Clover Leaf Creamery Co. (1981), 449 U.S. 456,
470, 101 S. Ct. 715, 66 L. Ed. 2d 659. Finding that the General Assembly’s review
of the evidence yielded a statute that bears a real and substantial relation to the
general welfare of the public, we need not cross-check its findings to ensure that
we would agree with its conclusions.
b. Neither arbitrary nor unreasonable
       {¶ 59} The second prong of the rational-basis test asks whether the statute
is arbitrary or unreasonable. In Morris, we found that the damages caps violated
this prong because they imposed the cost of the intended benefit to the public
solely upon those most severely injured. Id., 61 Ohio St.3d at 690–691, 576
N.E.2d 765. We repeated this concern in Sheward, albeit in dicta. Sheward, 86
Ohio St. 3d at 490, 715 N.E.2d 1062.
       {¶ 60} R.C. 2315.18 alleviates this concern by allowing for limitless
noneconomic damages for those suffering catastrophic injuries.                   R.C.
2315.18(B)(3)(a) and (b). Arbino suggests that even with this exception for
catastrophic injuries, the noneconomic-damages limitations remain unreasonable
and arbitrary.   She argues further that it is irrational to strike a statute for
imposing the costs of a public benefit on the most severely injured, but not the
“second-most severely injured.”
       {¶ 61} At some point, though, the General Assembly must be able to
make a policy decision to achieve a public good. Here, it found that the benefits
of noneconomic-damages limits could be obtained without limiting the recovery
of individuals whose pain and suffering is traumatic, extensive, and chronic, and
by setting the limits for those not as severely injured at either $250,000 or
$350,000. Even Arbino acknowledges that the vast majority of noncatastrophic
tort cases do not reach that level of damages. Id. The General Assembly’s




                                         18
                                January Term, 2007




decision is tailored to maximize benefits to the public while limiting damages to
litigants. The logic is neither unreasonable nor arbitrary.
       {¶ 62} For those reasons, R.C. 2315.18 does not violate the due-process
protections in Section 16, Article I of the Ohio Constitution.
4. Equal Protection
       {¶ 63} Arbino also challenges R.C. 2315.18 on equal-protection grounds.
The Ohio Constitution states: “All political power is inherent in the people.
Government is instituted for their equal protection and benefit.”        Section 2,
Article I, Ohio Constitution. We have interpreted this provision as the equivalent
of the federal Equal Protection Clause. See McCrone v. Bank One Corp., 107
Ohio St. 3d 272, 2005-Ohio-6505, 839 N.E.2d 1, ¶7.
a. Standard of review
       {¶ 64} The first step in an equal-protection analysis is determining the
proper standard of review.      When legislation infringes upon a fundamental
constitutional right or the rights of a suspect class, strict scrutiny applies. See
State v. Williams, 88 Ohio St. 3d at 530, 728 N.E.2d 342. If neither a fundamental
right nor a suspect class is involved, a rational-basis test is used. See Menefee v.
Queen City Metro (1990), 49 Ohio St. 3d 27, 29, 550 N.E.2d 181.
       {¶ 65} In arguing for strict scrutiny, Arbino alleges that R.C. 2315.18
infringes on both a fundamental right (the right to a jury trial) and the rights of
suspect classes (she specifically claims that damages caps disproportionately
affect women, children, minorities, the elderly, and people with low incomes).
We rejected the fundamental-right argument in Section III.A.1 above. Further,
even if we accepted Arbino’s contention that the noneconomic-damages caps
disproportionately affect certain classes, facially neutral laws that may have such
an impact do not violate the Equal Protection Clause. See Washington v. Davis
(1976), 426 U.S. 229, 242, 96 S. Ct. 2040, 48 L. Ed. 2d 597; see also Massachusetts




                                         19
                              SUPREME COURT OF OHIO




Personnel Admr. v. Feeney (1979), 442 U.S. 256, 273, 99 S. Ct. 2282, 60 L. Ed. 2d
870 (“the Fourteenth Amendment guarantees equal laws, not equal results”).
         {¶ 66} Finding R.C. 2315.18 to be facially neutral, we apply the rational-
basis test. This test requires that a statute be upheld if it is rationally related to a
legitimate government purpose. See Williams, 88 Ohio St. 3d at 530, 728 N.E.2d
342. Under such a review, a statute will not be invalidated if it is grounded on a
reasonable justification, even if its classifications are not precise. See McCrone,
107 Ohio St. 3d 272, 2005-Ohio-6505, 839 N.E.2d 1, ¶ 8.
b. Rational relationship to a legitimate government purpose
         {¶ 67} The limitations on noneconomic-damages awards in certain tort
actions in R.C. 2315.18 certainly create distinctions between different groups of
people. In setting a cap of either $250,000 or $350,000 on noneconomic damages
for certain injuries and no caps on others, the statute treats those with lesser
injuries, i.e., those not suffering the injuries designated in R.C. 2315.18(B)(3),
differently from those most severely injured.
         {¶ 68} The General Assembly’s general justification for the tort reforms
in S.B. 80 was that the state has an “interest in making certain that Ohio has a fair,
predictable system of civil justice that preserves the rights of those who have been
harmed by negligent behavior, while curbing the number of frivolous lawsuits,
which increases the cost of doing business, threatens Ohio jobs, drives up costs to
consumers, and may stifle innovation.” S.B. 80, Section 3(A)(3), 150 Ohio Laws,
Part V, 8024. As noted in the due-process discussion, the General Assembly
reviewed several studies and other forms of evidence to reach this conclusion. Id.
at 8024-8025, Section 3(A)(3)(a) through (f). In regard to noneconomic injuries,
it noted that awards for such injuries are inherently subjective and susceptible to
improper inflation. Id. at Section 3(A)(6)(a), (c), and (d). It also found that
“[i]nflated damage awards create an improper resolution of civil justice claims.”
Id. at (e).




                                          20
                                 January Term, 2007




        {¶ 69} After reviewing these findings, we conclude that R.C. 2315.18 is
rationally related to the legitimate state interests of reforming the state civil justice
system to make it fairer and more predictable and thereby improving the state’s
economy. One cannot deny that noneconomic-damages awards are inherently
subjective and difficult to evaluate.        The uncertainty associated with such
damages logically leads to a lack of predictability as well as the occasional
influence of irrelevant factors such as a defendant’s improper actions. While such
uncertainty and the specter of improper influences are serious concerns on their
own, the General Assembly reviewed and cited evidence that these issues are
having real, deleterious effects on state economies across the nation, including
Ohio.
        {¶ 70} The noneconomic-damages limits created in R.C. 2315.18 may or
may not be the best way to address the perceived problems in the civil justice
system. Arbino offered numerous challenges to the evidence, suggesting that it
was overly focused on national issues, biased toward one side of the argument,
and lacked the verifiability and credibility offered by peer review. We note these
concerns and acknowledge that tort reform is a contentious issue across the
country.
        {¶ 71} However, the General Assembly is charged with making the
difficult policy decisions on such issues and codifying them into law. This court
is not the forum in which to second-guess such legislative choices; we must
simply determine whether they comply with the Constitution. See State ex rel.
Ohio Congress of Parents & Teachers v. State Bd. of Edn., 111 Ohio St. 3d 568,
2006-Ohio-5512, 857 N.E.2d 1148, ¶ 20.
        {¶ 72} In that function, we cannot say that the General Assembly’s action
lacked all rational relation to the legitimate state interest of improving the state’s
civil justice system and its economy. The limitations were aimed at reducing the
uncertainty associated with the existing tort system and the negative consequences




                                           21
                             SUPREME COURT OF OHIO




resulting from it. The distinctions the legislature drew in refusing to limit certain
injuries were rational and based on the conclusion that catastrophic injuries offer
more concrete evidence of noneconomic damages and thus calculation of those
damages poses a lesser risk of being tainted by improper external considerations.
That reasoning withstands scrutiny under the rational-basis test. Therefore, R.C.
2315.18 does not violate the right to equal protection under Section 2, Article I of
the Ohio Constitution.
5. Separation of Powers
       {¶ 73} Arbino’s next challenge to R.C. 2315.18 is that it violates the
separation of powers among the three branches of government, particularly
between the legislative and judicial branches. Ohio’s Constitution states: “The
general assembly shall grant no divorce, nor exercise any judicial power, not
herein expressly conferred.” Section 32, Article II, Ohio Constitution. Arbino
argues that the statute both “arrogates to the legislature the exclusively judicial
power to decide damages for personal injuries” and represents an impermissible
reenactment of legislation previously found unconstitutional. These claims are
addressed in turn.
       {¶ 74} The argument that R.C. 2315.18 infringes on the judicial power to
decide damages lacks merit. It is certainly a judicial function to decide the facts
in a civil case, and the amount of damages is a question of fact. Huntington &
Finke Co. v. Lake Erie Lumber Supply Co. (1924), 109 Ohio St. 488, 502, 143
N.E. 132. However, that function is not so exclusive as to prohibit the General
Assembly from regulating the amount of damages available in certain
circumstances. As noted in Section III.A.1, there are numerous statutes trebling
damages for various causes of action; under Arbino’s logic, these statutes would
also abrogate judicial authority. Section 32, Article II does not provide such strict
limitations on the General Assembly’s powers.




                                         22
                                January Term, 2007




       {¶ 75} Arbino’s contention that the General Assembly reenacted
legislation previously deemed unconstitutional also fails. Her argument is largely
premised on Sheward. There, we found that the General Assembly’s actions
amounted to an attempt “to establish itself as the final arbiter of the validity of its
own legislation.” Sheward, 86 Ohio St. 3d at 492, 715 N.E.2d 1062.
       {¶ 76} To conclude in this case as the majority concluded in Sheward
would require us to determine that the General Assembly passed statutory
provisions so similar to those previously deemed unconstitutional that its actions
could only be interpreted as an invasion of the solely judicial right to interpret the
Constitution. See id. at 493–494, 715 N.E.2d 1062.            As noted above, R.C.
2315.18 is sufficiently different from the previous noneconomic-damages caps to
warrant both a fresh review of its merits and approval of its validity. The General
Assembly obviously does not violate the separation of powers by looking to this
court’s interpretation of the Constitution for guidance in creating constitutional
legislation. Therefore, R.C. 2315.18 does not violate Section 32, Article II of the
Ohio Constitution.
6. Single-Subject Rule
       {¶ 77} Finally, Arbino challenges R.C. 2315.18 under the single-subject
rule in Section 15(D), Article II, which states that “[n]o bill shall contain more
than one subject, which shall be clearly expressed in its title.”
       {¶ 78} This provision exists to prevent the General Assembly from
engaging in “logrolling.” State ex rel. Dix v. Celeste (1984), 11 Ohio St. 3d 141,
142, 11 OBR 436, 464 N.E.2d 153.               This practice occurs when legislators
combine a disharmonious group of proposals in a single bill so that they may
consolidate votes and pass provisions that may not have been acceptable to a
majority on their own merits. See id. at 142–143, 11 OBR 436, 464 N.E.2d 153.
“The one-subject provision attacks logrolling by disallowing unnatural
combinations of provisions in acts, i.e., those dealing with more than one subject,




                                          23
                              SUPREME COURT OF OHIO




on the theory that the best explanation for the unnatural combination is a tactical
one – logrolling.” Id. at 143, 11 OBR 436, 464 N.E.2d 153. Arbino argues that
S.B. 80 violates this provision by combining a variety of vastly different subjects
under one title, lumping such subjects as Board of Cosmetology membership
(R.C. 4713.02) and practice protocols for retired dentists (R.C. 4715.42) with the
tort reforms discussed herein.
        {¶ 79} However, unlike in Sheward, where we were asked to examine
H.B. 350 in its entirety, the review here is limited to three specific statutes within
S.B. 80. Because the entire enactment was not made an issue in this case, we
cannot determine whether it violates the single-subject rule as a whole, and
therefore decline to rule on this issue.
7. Constitutionality of R.C. 2315.18
        {¶ 80} R.C. 2315.18 does not violate the right to a trial by jury, the right
to a remedy, the right to an open court, the right to due process of law, the right to
equal protection of the laws, or the separation of powers, and is therefore
constitutional on its face.
         B. Admissibility of Collateral-Benefit Evidence in R.C. 2315.20
        {¶ 81} The second certified question concerns the constitutionality of R.C.
2315.20. This statute modifies the collateral-source rule, which has been defined
as “ ‘the judicial refusal to credit to the benefit of the wrongdoer money or
services received in reparation of the injury caused which emanates from sources
other than the wrongdoer.’ ” Pryor v. Webber (1970), 23 Ohio St. 2d 104, 107, 52
O.O.2d 395, 263 N.E.2d 235, quoting Maxwell, The Collateral Source Rule in the
American Law of Damages (1962), 46 Minn.L.Rev. 669, 670.
        {¶ 82} R.C. 2315.20 modifies this rule by allowing the defendant in a tort
action to introduce evidence of amounts payable to the plaintiff as a result of the
injuries suffered unless “the source of collateral benefits has a mandatory self-
effectuating right of subrogation or” a contractual or statutory right of subrogation




                                           24
                                     January Term, 2007




or the benefits were from a life insurance or disability plan. R.C. 2315.20(A).
Life insurance or disability payments may still be introduced into evidence if the
policies were paid for by the plaintiff’s employer and the employer is the
defendant. Id. If a defendant chooses to introduce such evidence, R.C. 2315.20
allows the plaintiff to introduce evidence of the amounts paid to secure the right
to receive the benefits. Id. at (B).
         {¶ 83} After initially challenging the constitutionality of this statute in her
motion for partial summary judgment, Arbino realized through discovery that her
insurance contract contains a subrogation clause. Given this information, she has
conceded that she lacks standing to challenge the statute, but nevertheless asks us
to deem it invalid.
         {¶ 84} Since R.C. 2315.20 does not apply to Arbino, we are bound not to
consider her challenge to it. Every court must “refrain from giving opinions on
abstract propositions and * * * avoid the imposition by judgment of premature
declarations or advice upon potential controversies.” Fortner v. Thomas (1970),
22 Ohio St. 2d 13, 14, 51 O.O.2d 35, 257 N.E.2d 371. It is well-settled law that
this court will not issue such advisory opinions. See Egan v. Natl. Distillers &
Chem. Corp. (1986), 25 Ohio St. 3d 176, 25 OBR 243, 495 N.E.2d 904, syllabus.
We therefore decline to answer the second certified question.
                      C. Punitive-Damages Limits in R.C. 2315.21
         {¶ 85} The third certified question concerns the constitutionality of R.C.
2315.21, which limits the recovery of punitive damages in certain tort actions.5
The S.B. 80 amendments to this section included a procedure for bifurcation of

5. For the purposes of R.C. 2315.21, “‘[t]ort action’ means a civil action for damages for injury or
loss to person or property,” and includes products-liability actions but not actions for breach of
contract or other agreement. R.C. 2315.21(A)(1). However, it does not apply to tort actions
against the state in the Court of Claims (including actions against a state university or college as
detailed in R.C. 3345.40(B)(1)) or to actions against political subdivisions that are commenced
under R.C. Chapter 2744. Id. at (E). It also does not apply if another section of the Revised Code
meets one of the exceptions set forth in R.C. 2315.21(E)(1) through (4).




                                                25
                               SUPREME COURT OF OHIO




proceedings for compensatory and punitive damages and a limitation on the
amount of punitive damages recoverable in tort actions. R.C. 2315.21(B) and
(D). Arbino has not challenged the bifurcation process, instead focusing her
attack on the punitive-damages limitations.
        {¶ 86} The statute limits punitive damages in tort actions to a maximum
of two times the total amount of compensatory damages awarded to a plaintiff per
defendant.      Id. at (D)(2)(a).   However, these limitations do not apply if the
defendant committed a felony in causing the injury, one of the elements of the
felony is that is was committed purposely or knowingly, and the defendant was
convicted of or pleaded guilty to the felony. Id. at (D)(6).
        {¶ 87} If the limitations do apply, punitive damages may be limited
further if the defendant is a “small employer”6 or an individual.                    R.C.
2315.21(D)(2)(b). In that case, the punitive damages may not exceed “the lesser
of two times the amount of the compensatory damages awarded to the plaintiff
from the defendant or ten percent of the employer’s or individual’s net worth
when the tort was committed, up to a maximum of three hundred fifty thousand
dollars.” Id.
        {¶ 88} Additionally, punitive damages may not be awarded more than
once against the same defendant for the same act or course of conduct once the
maximum amount of damages has been reached.                    R.C. 2315.21(D)(5)(a).
However, this restriction can be overcome if the plaintiff offers new and
substantial evidence of previously undiscovered behaviors for which punitive
damages are appropriate or the prior awards against the defendant were “totally
insufficient” to punish the defendant. Id. at (D)(5)(b)(i) and (ii).




6. “Small employer” is defined as an entity with not more than 100 full-time permanent
employees or, if the company qualifies as a manufacturer, with not more than 500 full-time
permanent employees. R.C. 2315.21(A)(5).




                                           26
                                   January Term, 2007




          {¶ 89} Arbino presents the same constitutional challenges to this statute
that she raised against R.C. 2315.18. Her arguments are addressed in turn.
1. Right to a Trial by Jury
          {¶ 90} Arbino’s first challenge to this statute is that it violates the right to
a trial by jury under Section 5, Article I of the Ohio Constitution. As explained in
Section III.A.1, the fact that a statute limits potential damages as a matter of law
does not mean that it violates the right to a jury trial.           Therefore, Arbino’s
challenge to R.C. 2315.21 can succeed only if the statute actually intrudes upon
the jury’s fact-finding function.
          {¶ 91} To make her case, Arbino cites our decisions in Zoppo and
Sheward.      She cites Zoppo, 71 Ohio St. 3d at 557, 644 N.E.2d 397, for the
proposition that “Ohio courts have consistently understood that all damages,
without distinction as to type, are for the jury to determine as part of the jury trial
right.”
          {¶ 92} However, Zoppo examined a statute that required trial courts to
determine the amount of punitive damages to be awarded, even if the jury was the
trier of fact. Zoppo, 71 Ohio St. 3d at 556, 644 N.E.2d 397, quoting former R.C.
2315.21(C)(2).      We struck that statute as unconstitutional because it wholly
removed the jury from the fact-finding process: “[B]y permitting only the court to
determine the amount of punitive damages, [the General Assembly] has in effect
abrogated the common-law right of the jury to assess the amount of punitive
damages.” Id., 71 Ohio St.3d at 557, 644 N.E.2d 397. R.C. 2315.21 does not
have this effect; it still permits the trier of fact to determine punitive damages.
The subsequent application of a statute to this decision does not abrogate the
established function of the jury.
          {¶ 93} Arbino’s Sheward argument similarly fails. Although the majority
discussed its view that a similar limit on punitive damages would
unconstitutionally infringe on the jury’s fact-finding function, it did so in dicta




                                            27
                             SUPREME COURT OF OHIO




before striking H.B. 350 as unconstitutional in toto. See 86 Ohio St. 3d at 483–
485, 715 N.E.2d 1062; id. at paragraphs two and three of the syllabus. We are
therefore not required to follow that view as precedent. See Westfield Ins. Co. v.
Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶85 (Sweeney,
J., dissenting), quoting Black’s Law Dictionary (6th Ed.1990) 454.
       {¶ 94} However, even if we were bound by that reasoning, we would be
compelled to revisit it. Since Sheward was decided, the United States Supreme
Court has clarified the authority of state legislatures in setting punitive damages.
“As in the criminal sentencing context, legislatures enjoy broad discretion in
authorizing and limiting permissible punitive damages awards.”                Cooper
Industries, Inc. v. Leatherman Tool Group, Inc. (2001), 532 U.S. 424, 433, 121
S. Ct. 1678, 149 L. Ed. 2d 674, citing BMW of N. Am., Inc. v. Gore (1996), 517
U.S. 559, 568, 116 S. Ct. 1589, 134 L. Ed. 2d 809 (“States necessarily have
considerable flexibility in determining the level of punitive damages that they will
allow in different classes of cases and in any particular case”).
       {¶ 95} This post-Sheward precedent conclusively establishes that
regulation of punitive damages is discretionary and that states may regulate and
limit them as a matter of law without violating the right to a trial by jury. R.C.
2315.21 represents the General Assembly’s exercise of its powers in this regard,
and thus does not violate Section 5, Article I of the Ohio Constitution.
2. Right to a Remedy and Right to an Open Court
       {¶ 96} Arbino also argues that R.C. 2315.21 violates the right to a remedy
in an open court. This right protects against laws that completely foreclose a
cause of action for injured plaintiffs or otherwise eliminate the ability to receive a
meaningful remedy. See Brennaman, 70 Ohio St. 3d at 466, 639 N.E.2d 425;
Sorrell, 69 Ohio St. 3d at 426, 633 N.E.2d 504.
       {¶ 97} Like the noneconomic-damages limits in R.C. 2315.18, the
punitive-damages limits in R.C. 2315.21 do not deny plaintiffs the right to seek a




                                         28
                                January Term, 2007




remedy for their tort claims. Further, they do not eliminate the ability to seek a
“meaningful” remedy for their injuries, primarily because punitive damages “are
not compensation for injury. Instead, they are private fines levied by civil juries
to punish reprehensible conduct and to deter its future occurrence.” Gertz v.
Robert Welch, Inc. (1974), 418 U.S. 323, 350, 94 S. Ct. 2997, 41 L. Ed. 2d 789.
“The purpose of punitive damages is not to compensate a plaintiff, but to punish
and deter certain conduct.” Moskovitz v. Mt. Sinai Med. Ctr. (1994), 69 Ohio
St.3d 638, 651, 635 N.E.2d 331.
       {¶ 98} Because punitive damages are separate and apart from any remedy
for a plaintiff’s injuries, and because R.C. 2315.21 does not prevent potential
plaintiffs from bringing a successful cause of action for their injuries, it does not
violate Section 16, Article I of the Ohio Constitution.
3. Due Course of Law/Due Process
       {¶ 99} Arbino also alleges that R.C. 2315.21 violates the “due course of
law” provision in Section 16, Article I of the Ohio Constitution. For the same
reasons expressed in Section III.A.3, we will use the rational-basis test for this
challenge. Morris, 61 Ohio St. 3d at 688–689, 576 N.E.2d 765.
a. Real and substantial relation to the general welfare of the public
       {¶ 100} R.C. 2315.21 does not offend due process under this test. The
General Assembly cited several studies and other forms of evidence upon which it
relied in concluding that the civil justice system as it then existed was harming the
state’s economy. S.B. 80, Section 3(A)(1) through (3), 150 Ohio Laws, Part V,
8024. It then reviewed punitive damages in view of this evidence and concluded
that such awards were part of the problem. Section 3(A)(4)(a) and (b). The
General Assembly noted that while punitive damages serve the purpose of
punishing tortfeasors for certain wrongful actions and omissions, the “absence of
a statutory ceiling upon recoverable punitive or exemplary damages in tort actions
has resulted in occasional multiple awards * * * that have no rational connection




                                         29
                                SUPREME COURT OF OHIO




to the wrongful actions or omissions of the tortfeasor.” Section 3(A)(4)(b)(ii).
The uncodified section further explained the basis for limitations on awards
against small employers7 and stated that the ratio used for the limitation derived
from recent United States Supreme Court precedent. Section 3(A)(4)(b) and (c),
150 Ohio Laws, Part V, 8025.
        {¶ 101} As noted in Section III.A.3, we accept that the evidence cited
sufficiently demonstrated the need to reform the civil litigation system in the
state. Using this evidence, the General Assembly found that the uncertainty and
subjectivity associated with the civil justice system was harming the state’s
economy. The reforms codified in R.C. 2315.21 were an attempt to limit the
subjective process of punitive-damages calculation, something the General
Assembly believed was contributing to the uncertainty.
        {¶ 102} Arbino assails these findings, arguing that the General Assembly
relied on “generalizations about the dilemma of punitive damages, without
citation to any specific testimony or evidence supporting its claims.” While we
agree with Arbino that the legislative record is thin in this regard, it nonetheless
offers justifications sufficient to meet the requirement of a “real and substantial
relation” to the general welfare of the public. The general goal of making the
civil justice system more predictable is logically served by placing limits that
ensure that punitive damages generally cannot exceed a certain dollar figure.
Based on its review of the economic evidence, the General Assembly believes
that such predictability will aid the state economy. That reasoning is sufficient
under the first prong of the analysis.
b. Neither arbitrary nor unreasonable



7. In this regard, Section 3(A)(4)(b)(iii) of S.B. 80 stated that the limits were based on the
economic capacity to maintain certain numbers of employees and the impact on the community at
large, as set forth in the North American Industry Classification System and the United States
Small Business Administration’s Office of Advocacy. 150 Ohio Laws, Part V, 8026.




                                             30
                                January Term, 2007




        {¶ 103} Under the second prong, we find that the statute is neither
arbitrary nor unreasonable.     Setting the limitation at double the amount of
compensatory damages received by the plaintiff ensures that the defendant may
still be punished. Further, the exceptions for small employers and individuals
strike a balance between imposing punishment and ensuring that lives and
businesses are not destroyed in the process. This careful compromise represents a
level of thought and attention to detail not seen in arbitrary or unreasonable
statutes.
        {¶ 104} For the foregoing reasons, R.C. 2315.21 does not offend the due-
process protections in Section 16, Article I of the Ohio Constitution.
4. Equal Protection
        {¶ 105} Arbino also challenges R.C. 2315.21 on equal-protection
grounds. Similar to the noneconomic-damages limits discussed in Section III.A.4,
this enactment neither infringes on fundamental rights nor discriminates against
suspect classes.    Therefore, we review it under the rational-basis standard,
upholding it if it is rationally related to a legitimate government purpose. See
Williams, 88 Ohio St. 3d at 530, 728 N.E.2d 342.
        {¶ 106} For the same reasons discussed in Section III.A.4, R.C. 2315.21
is rationally related to the legitimate state interest of improving the state’s civil
justice system and its economy.       The limitations imposed on the inherently
subjective process of calculating punitive damages were rational responses to the
negative effects associated with the uncertainty of the civil litigation system.
Although Arbino suggests that different methods could have been used, we will
not consider them in the face of a constitutional statute. Because we find that the
rational-basis test is satisfied, R.C. 2315.21 is permissible under Section 2, Article
I of the Ohio Constitution.
5. Separation of Powers




                                         31
                             SUPREME COURT OF OHIO




       {¶ 107} Arbino’s next challenge to R.C. 2315.21 falls under the
separation of powers in Section 32, Article II of the Ohio Constitution. She
generally alleges that the statute unconstitutionally seizes the judicial power to
determine damages and that the General Assembly reenacted legislation
previously deemed unconstitutional.       As noted in Section III.A.5, statutory
damages limits do not intrude on the judicial power to determine damages. The
same reasoning applies here.
       {¶ 108} The argument that the General Assembly simply reenacted a
statute previously deemed unconstitutional similarly lacks merit. R.C. 2315.21 is
admittedly similar to the punitive-damages statute struck down in Sheward. See
Sheward, 86 Ohio St. 3d at 483-484, 715 N.E.2d 1062. However, while the
majority opinion discussed a potential conflict with the right to a trial by jury in
Sheward, it did not invalidate the statute on those grounds, holding instead that
H.B. 350 violated the separation of powers and the single-subject rule in toto. Id.
at paragraphs two and three of the syllabus.
       {¶ 109} While the General Assembly reenacted a statute deemed
unconstitutional in a prior decision by this court, it did so in a way that alleviated
the constitutional concerns advanced therein. Therefore, R.C. 2315.21 does not
violate Section 32, Article II of the Ohio Constitution.
6. Single-Subject Rule
       {¶ 110} Arbino’s final attack on R.C. 2315.21 invokes the single-subject
rule in Section 15(D), Article II of the Ohio Constitution. However, as noted in
Section III.A.6, Arbino did not challenge S.B. 80 in its entirety, and thus we
decline to rule on this challenge.
7. Constitutionality of R.C. 2315.21
       {¶ 111} R.C. 2315.21 does not violate the right to a trial by jury, the right
to a remedy, the right to an open court, the right to due process of law, the right to




                                         32
                                     January Term, 2007




equal protection of the laws, or the separation of powers, and is therefore
constitutional on its face.
                                        IV. Conclusion
         {¶ 112} The decision in this case affirms the General Assembly’s efforts
over the last several decades to enact meaningful tort reforms. It also places Ohio
firmly with the growing number of states that have found such reforms to be
constitutional.8 However, the issue remains a contentious one across the nation,
with several states finding such statutes unconstitutional.9


8. {¶a} As of the date of this opinion, courts have upheld limits on noneconomic damages in at
least 19 other jurisdictions: Alaska (Evans v. Alaska (Alaska 2002), 56 P.3d 1046); California
(Fein v. Permanente Med. Group (1985), 38 Cal. 3d 137, 211 Cal. Rptr. 368, 695 P.2d 665);
Colorado (Garhart v. Colombia/HealthONE, L.L.C. (Colo.2004), 95 P.3d 571); Florida (Mizrahi
v. Miami Med. Ctr., Ltd. (Fla.2000), 761 So. 2d 1040); Idaho (Kirkland v. Blaine Cty. Med. Ctr.
(2000), 134 Idaho 464, 4 P.3d 1115); Indiana (Johnson v. St. Vincent Hosp., Inc. (1980), 273 Ind.
374, 404 N.E.2d 585); Kansas (Samsel v. Wheeler Transp. Servs., Inc. (1990), 246 Kan. 336, 789
P.2d 541, overruled on other grounds in Bair v. Peck (1991), 248 Kan. 824, 811 P.2d 1176);
Maine (Peters v. Saft (Me.1991), 597 A.2d 50); Maryland (Murphy v. Edmonds (1992), 325 Md.
342, 601 A.2d 102); Missouri (Adams v. Children’s Mercy Hosp. (Mo.1992), 832 S.W.2d 898);
Montana (Meech v. Hillhaven W., Inc. (1989), 238 Mont. 21, 776 P.2d 488); Nebraska (Gourley v.
Nebraksa Methodist Health Sys., Inc. (2003), 265 Neb. 918, 663 N.W.2d 43 [$1.25 million cap on
all damages]); New Mexico (Fed. Express Corp. v. United States (D.N.M.2002), 228 F. Supp. 2d
1267); Oregon (Greist v. Phillips (1995), 322 Ore. 281, 906 P.2d 789); South Carolina (Wright v.
Colleton Cty. School Dist. (1990), 301 S.C. 282, 391 S.E.2d 564); Texas (Rose v. Doctors Hosp.
(Tex.1990), 801 S.W.2d 841 [cap on all damages]); Utah (Judd v. Drezga, 2004 UT 91, 103 P.3d
135); Virginia (Pulliam v. Coastal Emergency Servs. of Richmond, Inc. (1999), 257 Va. 1, 509
S.E.2d 307 [cap on all damages]); and West Virginia (Robinson v. Charleston Area Med. Ctr., Inc.
(1991), 186 W.Va. 720, 414 S.E.2d 877).
    {¶ b}At least ten states have upheld limitations on punitive damages, including provisions
requiring that a certain percentage of awards be allotted to a designated public fund: Alaska (Reust
v. Alaska Petroleum Contrs., Inc. (Alaska 2005), 127 P.3d 807); Florida (Gordon v. Florida
(Fla.1992), 608 So. 2d 800); Georgia (Mack Trucks, Inc. v. Conkle (1993), 263 Ga. 539, 436
S.E.2d 635); Indiana (Cheatham v. Pohle (Ind.2003), 789 N.E.2d 467); Iowa (Shepherd
Components, Inc. v. Brice Petrides-Donohue & Assoc., Inc. (Iowa 1991), 473 N.W.2d 612);
Kansas (Smith v. Printup (1993), 254 Kan. 315, 866 P.2d 985 [upholding requirement that courts,
not juries, calculate punitive awards]); Missouri (Fust v. Missouri Atty. Gen. (Mo.1997), 947
S.W.2d 424); Montana (Meech v. Hillhaven W., Inc. (1989), 238 Mont. 21, 776 P.2d 488); North
Carolina (Rhyne v. K-Mart Corp. (2004), 358 N.C. 160, 594 S.E.2d 1); and Oregon (DeMendoza
v. Huffman (2002), 334 Ore.425, 51 P.3d 1232).

9. Among those finding such attempts at reform unconstitutional are Illinois (Best v. Taylor
Machine Works (1997), 179 Ill. 2d 367, 689 N.E.2d 1057 [striking down caps on noneconomic
damages]); New Hampshire (Brannigan v. Usitalo (1991), 134 N.H. 50, 587 A.2d 1232 [same]);




                                                33
                                   SUPREME COURT OF OHIO




          {¶ 113} We appreciate the policy concerns Arbino and her amici have
raised.     However, the General Assembly is responsible for weighing those
concerns and making policy decisions; we are charged with evaluating the
constitutionality of their choices.        Issues such as the wisdom of damages
limitations and whether the specific dollar amounts available under them best
serve the public interest are not for us to decide. Using a highly deferential
standard of review appropriate to a facial challenge to these statutes, we conclude
that the General Assembly has responded to our previous decisions and has
created constitutionally permissible limitations.
          {¶ 114} Thus, we answer the first and third certified questions in the
negative, finding R.C. 2315.18 and R.C. 2315.21 to be constitutional on their
face. We decline to answer the second certified question on the constitutionality
of R.C. 2315.20 for lack of standing.
          LUNDBERG STRATTON, O’CONNOR, and LANZINGER, JJ., concur.
          CUPP, J., concurs separately.
          O’DONNELL, J., dissents in part.
          PFEIFER, J., dissents.
                                    __________________
          CUPP, J., concurring.
          {¶ 115} I am in agreement with the majority opinion. However, I believe
the question of whether the statutory limitation on noneconomic tort damages
contravenes the right to a trial by jury under the Ohio Constitution deserves some
additional consideration.
          {¶ 116} There is no disagreement that the right to a trial by jury is a
fundamental aspect of our jurisprudence and a cherished right. See, e.g., Butler v.

North Dakota (Arneson v. Olson (N.D.1978), 270 N.W.2d 125 [striking down cap on all
damages]); South Dakota (Knowles v. United States, 1996 SD 10, 544 N.W.2d 183 [same]); and
Wisconsin (Ferdon v. Wisconsin Patients Comp. Fund, 2005 WI 125, 284 Wis. 2d 573, 701
N.W.2d 440 [striking down cap on noneconomic damages]).




                                             34
                                 January Term, 2007




Jordan (2001), 92 Ohio St. 3d 354, 370-371, 750 N.E.2d 554. This long-held right
derives from the Magna Carta and was applied, before Ohio became a state, to the
Northwest Territory: “No man shall be deprived of his liberty or property, but by
the judgment of his peers, or the law of the land * * *.” Article 2, Northwest
Ordinance of July 13, 1787. A component of that fundamental right is that juries
are responsible for determining all factual issues, including compensatory
damages. Sorrell v. Thevenir (1994), 69 Ohio St. 3d 415, 422, 633 N.E.2d 504.
          {¶ 117} Similarly, there is no disagreement that there are some limits to
the right to trial by jury. The right to a trial by jury is guaranteed only for those
causes to which the right attached at common law when the Ohio Constitution
was adopted in 1802. Belding v. State ex rel. Heifner (1929), 121 Ohio St. 393,
169 N.E. 301, paragraph one of the syllabus. Negligence and intentional-tort
actions, for example, fall within the trial-by-jury guarantee of Section 5, Article I,
whereas will-contest and divorce actions do not. Arrington v. DaimlerChrysler
Corp., 109 Ohio St. 3d 539, 2006-Ohio-3257, 849 N.E.2d 1004, ¶24; State ex rel.
Kear v. Lucas Cty. Court of Common Pleas (1981), 67 Ohio St. 2d 189, 21 O.O.3d
118, 423 N.E.2d 427 (will-contest actions); Koepke v. Koepke (1989), 52 Ohio
App.3d 47, 48, 556 N.E.2d 1198 (divorce).
          {¶ 118} None of this, however, addresses the right-to-jury issue presented
in this case: Is the scope of the right to trial by jury so extensive as to preclude the
law-making branch of constitutional government from altering or limiting the
amount of damages available to a party prevailing in a common-law cause of
action?
          {¶ 119} An analysis of this issue must begin with the reason civil juries
were considered important in our nation’s early history. At the time the written
constitutions were adopted, a primary purpose of the trial by jury was to safeguard
the rights of individual citizens, not against legislative overreaching, but from
judicial bias and judicial reexamination of jury-determined facts.




                                          35
                               SUPREME COURT OF OHIO




        {¶ 120} The concern of biased and corrupt judges was expressed as early
as colonial days. This fear arose from the colonists’ concern that the English
lawyers appointed by the king to preside over colonial courts would have a
greater allegiance to imperial rule than to impartial justice. Robert L. Jones,
Finishing a Friendly Argument: The Jury and the Historical Origins of Diversity
Jurisdiction (2007), 82 N.Y.U.L.Rev. 997, 1028-1030. The trial by jury was
perceived as a means to ensure the administration of impartial justice free from
imperial interference.
        {¶ 121} The writings of Alexander Hamilton and Thomas Jefferson also
reflect the perception that judges in the 18th century had a partisan bias. In the
Federalist Papers, for example, Alexander Hamilton, defending against opposition
to the proposed federal Constitution because of its lack of a guarantee of civil jury
trial, notes the virtue of the right to a trial by jury:
        {¶ 122} “The excellence of the trial by jury in civil cases appears to
depend on circumstances foreign to the preservation of liberty. The strongest
argument in its favor is, that it is a security against corruption. As there is always
more time and better opportunity to tamper with a standing body of magistrates
than with a jury summoned for the occasion, there is room to suppose that a
corrupt influence would more easily find its way to the former than to the latter.”
The Federalist No. 83 (Luce Ed.1976) at 544.
        {¶ 123} Thomas Jefferson echoed Hamilton’s sentiments, commenting
that “permanent judges acquire an Esprit de corps, that being known they are
liable to be tempted by bribery, that they are misled by favor, by relationship, by a
spirit of party, by a devotion to the Executive or Legislative; * * * and that the
opinion of 12 honest jurymen gives still a better hope of right.” Letter of July 19,
1789 from Thomas Jefferson to the Abbe Arnoux (reprinted in 5 Kurland &
Lerner, The Founders’ Constitution (1986) 364). See also Parklane Hosiery Co.,
Inc. v. Shore (1979), 439 U.S. 322, 343, 99 S. Ct. 645, 58 L. Ed. 2d 552 (Rehnquist,




                                             36
                                 January Term, 2007




J., dissenting) (the right to a jury trial is an “important bulwark against tyranny
and corruption, a safeguard too precious to be left to the whim of the sovereign,
or, it might be added, to that of the judiciary”).
        {¶ 124} And the concern of judicial overreaching was not unfounded. As
noted by United States Supreme Court Justice Black in his dissent in Cohen v.
Hurley (1961), 366 U.S. 117, 139, 81 S. Ct. 954, 6 L. Ed. 2d 156, the English
judiciary had a propensity “to make ‘short shrift’ of” jurors, subjecting them to
beratement, fines, and indefinite imprisonment in the event of a “wrong verdict.”
These abuses were among those that “led, first, to the colonization of this country,
later, to the war that won its independence, and, finally, to the Bill of Rights.” Id.
at 140, 81 S. Ct. 954, 6 L. Ed. 2d 156.
        {¶ 125} Finally, Ohio constitutional history also reflects that the right to a
trial by jury was in response to a concern regarding a biased judiciary. During the
debates at the 1850 Ohio Constitutional Convention, A. Harlan, a delegate from
Greene County, read from a petition from Richard Randolph. In the petition,
Randolph traced juries to the Saxon age, “when they formed an integral part of
the Sheriff’s county court.” But the jury evolved into “a happy and patriotic
adaptation to elude the force of oppression, by the decrees of venal and
subservient judges,” and was at the time the “only means then devised to resist
tyranny and the tools of tyrants; - and it thus became rather the palladium of their
civil rights than the best form of judicature.” 2 Reports of the Debates and
Proceedings of the Convention for the Revision of the Constitution of the State of
Ohio, 1850-1851 (1851) 191.
        {¶ 126} Consequently, the right to trial by jury was regarded as a legal
mechanism to protect the rights of individual citizens from an overreaching
judiciary.    Admittedly, relying on historical information to interpret a
contemporary constitutional question is not without difficulty.          William E.
Nelson, History and Neutrality in Constitutional Adjudication (1986), 72




                                          37
                              SUPREME COURT OF OHIO




Va.L.Rev. 1237, 1282. Nonetheless, the foregoing discussion indicates that the
right to a trial by jury was intended to guard against judicial bias rather than as a
limit on the ability of the legislature to act within its constitutional boundaries.
        {¶ 127} Although the right to trial by jury is of great constitutional
significance, this state’s Constitution also provides that all legislative power of the
state is vested in, and solely exercised by, the General Assembly. Section 1,
Article II, Ohio Constitution; State ex rel. Bryant v. Akron Metro. Park Dist. for
Summit Cty. (1929), 120 Ohio St. 464, 473, 166 N.E. 407. Statutes crafted by the
General Assembly establish the laws and public policies of the state. Chambers v.
St. Mary’s School (1998), 82 Ohio St. 3d 563, 566, 697 N.E.2d 198 (General
Assembly determines public policy); Akron Metro. Park Dist. for Summit Cty.,
120 Ohio St. at 479, 166 N.E. 407 (same).
        {¶ 128} The constitutional grant of authority at Section 1, Article II vests
in the General Assembly the plenary power to enact any law except those that
conflict with the Ohio or United States constitutions. State ex rel. Jackman v.
Cuyahoga Cty. Court of Common Pleas (1967), 9 Ohio St. 2d 159, 162, 38 O.O.2d
404, 224 N.E.2d 906. The General Assembly may make amendments, or create
exceptions, to previously enacted legislation, such as forbidding things previously
permitted, and it may modify or entirely abolish common-law actions. Strock v.
Pressnell (1988), 38 Ohio St. 3d 207, 214, 527 N.E.2d 1235; Thompson v. Ford
(1955), 164 Ohio St. 74, 79, 57 Ohio Op. 96, 128 N.E.2d 111; Pohl v. State (1921),
102 Ohio St. 474, 476, 132 N.E. 20, reversed on other grounds by Bartels v. Iowa
(1923) 262 U.S. 404, 43 S. Ct. 628, 67 L. Ed. 1047); Washington Cty. Dept. of
Human Servs. v. Rutter (1995), 100 Ohio App. 3d 32, 35, 651 N.E.2d 1360. Such
legislative action is constitutionally permitted because, although “[r]ights of
property cannot be taken away or interfered with without due process of law * *
*[,] there is no property or vested right in any of the rules of the common law, as
guides of conduct, and they may be added to or repealed by legislative authority.”




                                          38
                                 January Term, 2007




Leis v. Cleveland Ry. Co. (1920), 101 Ohio St. 162, 128 N.E. 73, paragraph one of
the syllabus.
          {¶ 129} The United States Supreme Court has determined that the
alteration of the common law is not proscribed by the federal Constitution either:
          {¶ 130} “A person has no property, no vested interest, in any rule of the
common law. * * * Rights of property which have been created by the common
law cannot be taken away without due process; but the law itself, as a rule of
conduct, may be changed at the will, or even at the whim, of the legislature,
unless prohibited by constitutional limitations.” Munn v. Illinois (1876), 94 U.S.
113, 134, 24 L. Ed. 77.
          {¶ 131} In summary, it is long-settled constitutional law that it is within
the power of the legislature to alter, revise, modify, or abolish the common law as
it may determine necessary or advisable for the common good.
          {¶ 132} The power to alter or abolish a common-law cause of action
necessarily includes the power to modify any associated remedy. See, e.g., State
v. Barlow (1904), 70 Ohio St. 363, 374-375, 71 N.E. 726 (remedies may be
altered legislatively); Stine v. Atkinson (1942), 69 Ohio App. 529, 533, 24 Ohio Op.
264, 44 N.E.2d 372 (the elements to a cause of action include a remedy). See also
Pacific Mut. Life Ins. Co. v. Haslip (1991), 499 U.S. 1, 39, 111 S. Ct. 1032, 113
L. Ed. 2d 1 (Scalia, J., concurring in judgment) (the legislature has the authority to
restrict or abolish the common-law practice of punitive damages). Indeed, it
would be illogical that, while the right to trial by jury does not prevent the
legislature from altering or abolishing a cause of action, it nevertheless prevents
the legislature from defining by statute the remedies available for a cause of
action.
          {¶ 133} Still, the dissent echoes the plaintiff’s assertion that the amount
of damages recoverable under a common-law cause of action cannot be limited by
action of the legislature because determining the amount of damages is reserved




                                          39
                                  SUPREME COURT OF OHIO




to the jury by the constitutional right to trial by jury. However, we are provided
no historical analysis to support this contention, nor are we directed to any
relevant case precedent with that analysis.10 Nor have I found any. The historical
information that is available does not support the contention that the right to a trial
by jury acts as a limit to constitutionally exercised legislative action.
         {¶ 134} The absence of any analysis and precedent rationally leads to the
conclusion that the legislature’s law-making power is not so limited, provided the
litigant retains the right to have the jury determine the amount of damages to the
extent the damages are legally available. Legislative action, however, may alter
or limit what damages the law makes available and legally recoverable. In doing
so, the General Assembly does not trespass upon the right to jury trial.
         {¶ 135} Federal courts, interpreting the United States Constitution, have
also concluded that a legislature’s constitutional authority to create, alter, or
abolish law includes the ability to alter or limit the kind and amount of damages
available to a prevailing party, without running afoul of the right to a jury trial
protected by the Seventh Amendment to the United States Constitution. Davis v.
Omitowoju (C.A.3, 1989), 883 F.2d 1155, 1159-1165 (medical malpractice); Boyd
v. Bulala (C.A.4, 1989), 877 F.2d 1191, 1196 (medical malpractice); Franklin v.
Mazda Motor Corp. (D.Md.1989), 704 F. Supp. 1325, 1330-1334 (pain and
suffering).11 Admittedly, federal decisions interpreting state damages limitations
under the Seventh Amendment are not controlling on this court. The Seventh


10. Prior Ohio cases from which this assertion is partially drawn provide no analysis, historical or
otherwise, to validate the assertion. From this I am forced to conclude that the idea that the
Constitution’s right to jury trial somehow proscribes the General Assembly from altering remedies
for a common-law cause of action is of recent, not historical, origin.

11. The United States Supreme Court has not specifically addressed the issue of whether state
statutory damages limitations are valid. It has, however, acknowledged the Davis and Boyd
dispositions upholding the constitutionality of the postverdict application of state statutory
limitations in diversity cases. Gasperini v. Ctr. for Humanities, Inc. (1996), 518 U.S. 415, 429,
116 S. Ct. 2211, 135 L. Ed. 2d 659, fn. 9.




                                                40
                                January Term, 2007




Amendment does not apply to the states. Gasperini v. Ctr. for Humanities, Inc.
(1996), 518 U.S. 415, 432, 116 S. Ct. 2211, 135 L. Ed. 2d 659. But such decisions
are strongly persuasive.
       {¶ 136} In light of the General Assembly’s constitutionally granted,
plenary legislative power; the lack of a vested right to the rules of the common
law; the long-settled law that the General Assembly’s power extends to the
alteration or abolition of common-law causes of actions, including those to which
the right of a trial by jury attaches; the complete lack of historical support or
reasoned precedent cited by the plaintiff and the dissents; and the strong
presumption in favor of the constitutionality of legislative enactment, I conclude
that the Constitution and the right to trial by jury do not implicate the General
Assembly’s plenary, constitutional law-making power to define what damages are
available in a common-law cause of action, including reasonable limitations on
such damages.
       {¶ 137} Some may think limitations on certain damages to be unwise
legislative policy-making, but it is beyond the authority of any court to write into
the Constitution that which was not installed there by the framers and ratified by
the people. I conclude, therefore, that the noneconomic-damages limitations of
R.C. 2315.18 do not violate the right to trial by jury of Section 5, Article I of the
Ohio Constitution.
       LUNDBERG STRATTON, O’CONNOR, and LANZINGER, JJ., concur in the
foregoing opinion.
                              __________________
       O’DONNELL, J., dissenting in part.
       {¶ 138} Section 5, Article I of the Ohio Constitution states that “[t]he
right of trial by jury shall be inviolate, except that, in civil cases, laws may be
passed to authorize the rendering of a verdict by the concurrence of not less than
three-fourths of the jury.” (Emphasis added.)




                                         41
                             SUPREME COURT OF OHIO




       {¶ 139} In Sorrell v. Thevenir (1994), 69 Ohio St. 3d 415, 633 N.E.2d
504, we reiterated that “ ‘[t]he right to a jury trial does not involve merely a
question of procedure. The right to jury trial derives from Magna Charta. It is
reasserted both in the Constitution of the United States and in the Constitution of
the State of Ohio. For centuries it has been held that the right of trial by jury is a
fundamental constitutional right, a substantial right, and not a procedural
privilege.’ ” Id. at 421, 633 N.E.2d 504, quoting Cleveland Ry. Co. v. Halliday
(1933), 127 Ohio St. 278, 284, 188 N.E. 1, and citing Kneisley v. Lattimer-Stevens
Co. (1988), 40 Ohio St. 3d 354, 356, 533 N.E.2d 743. In Sorrell, we further stated
that this constitutional right includes the “right to have all facts determined by the
jury, including damages.” Id. at 422, 633 N.E.2d 504, citing Miller v. Wikel Mfg.
Co. (1989), 46 Ohio St. 3d 76, 81, 545 N.E.2d 76 (Douglas, J., concurring in part
and dissenting in part).
       {¶ 140} The majority acknowledges Sorrell, stating that “[b]ecause the
extent of damages suffered by a plaintiff is a factual issue, it is within the jury’s
province to determine the amount of damages to be awarded,” but it concludes
that the cap on noneconomic damages established by R.C. 2315.18 does not
violate this constitutional right because “[c]ourts must simply apply the limits as a
matter of law to the facts found by the jury; they do not alter the findings of facts
themselves, thus avoiding constitutional conflicts.” In support, the majority relies
on two other instances where a court may modify a jury’s findings with respect to
damages: one, remittitur, and two, statutory treble damages. Further, the majority
relies on federal precedent holding that the Seventh Amendment to the United
States Constitution does not forbid the application of caps on damages. In my
view, all three bases for the majority’s holding are inapposite.
       {¶ 141} In Alter v. Shearwood (1926), 114 Ohio St. 560, 151 N.E. 667,
this court held that the doctrine of remittitur is constitutional. But a remittitur, in
my opinion, differs fundamentally from the cap on noneconomic damages




                                          42
                                January Term, 2007




imposed by R.C. 2315.18. In Wightman v. Consol. Rail Corp. (1999), 86 Ohio
St.3d 431, 444, 715 N.E.2d 546, we stated that “[a] court has the inherent
authority to remit an excessive award, assuming it is not tainted with passion or
prejudice, to an amount supported by the weight of the evidence,” explaining that
“specific criteria * * * must be met before a court may grant a remittitur: (1)
unliquidated damages are assessed by a jury, (2) the verdict is not influenced by
passion or prejudice, (3) the award is excessive, and (4) the plaintiff agrees to the
reduction in damages.” Id., citing Chester Park v. Schulte (1929), 120 Ohio St.
273, 166 N.E. 186, paragraph three of the syllabus.
       {¶ 142} In Schulte, this court emphasized the importance of the last
requirement, stating, “In an action for unliquidated damages, neither the trial court
nor any reviewing court has the power to reduce the verdict of a jury or to render
judgment for a lesser amount without the consent to such reduction of the party in
whose favor the verdict was rendered.” (Emphasis added.) 120 Ohio St. at 290,
166 N.E. 186. In fact, absent the consent of the party, a judicially ordered
remittitur violates that party’s right to a jury trial. See, for example, Hetzel v.
Prince William Cty. (1998), 523 U.S. 208, 211, 118 S. Ct. 1210, 140 L. Ed. 2d 336,
a per curiam decision in which the court stated that a “Court of Appeals’ writ of
mandamus, requiring the District Court to enter judgment for a lesser amount than
that determined by the jury without allowing petitioner the option of a new trial,
cannot be squared with the Seventh Amendment.” (Emphasis added.) Id., citing
Kennon v. Gilmer (1889), 131 U.S. 22, 29-30, 9 S. Ct. 696, 33 L. Ed. 110.
       {¶ 143} R.C. 2315.18 does not resemble remittitur in any of these
respects, as it arbitrarily establishes, without the consideration of any facts in any
particular case, that a jury’s award for noneconomic damages is excessive when it
exceeds the statutory limit. More important, the statute reduces such a verdict
without the consent of the party in whose favor the verdict was returned. Thus,




                                         43
                             SUPREME COURT OF OHIO




the constitutionality of the remittitur doctrine does not support the conclusion that
R.C. 2315.18 is constitutional.
       {¶ 144} The majority also refers to several statutes that provide for treble
damages found by a jury, and it reasons that if “[w]e have never held that the
legislative choice to increase a jury award as a matter of law infringes upon the
right to a trial by jury,” then “the corresponding decrease as a matter of law
cannot logically violate that right.” (Emphasis sic.) I disagree, however, because
a statutory damages multiplier is fundamentally different from the damages cap
imposed by R.C. 2315.18.
       {¶ 145} In enacting R.C. Chapter 1345, the Consumer Sales Practices Act
(“CSPA”), for example, the General Assembly created a statutory cause of action
to address a specific public policy, part of which is to punish violators and to deter
future violations by allowing recovery of treble damages. As the United States
Supreme Court has stated, in Texas Industries, Inc. v. Radcliff Materials, Inc.
(1981), 451 U.S. 630, 639, 101 S. Ct. 2061, 68 L. Ed. 2d 500, “[t]he very idea of
treble damages reveals an intent to punish past, and to deter future, unlawful
conduct, not to ameliorate the liability of wrongdoers.”
       {¶ 146} Thus, the CSPA increases the damages found by a jury with
respect to a statutory cause of action in keeping with the punitive nature of the
legislation. This has no similarity, however, to R.C. 2315.18, which applies to
common-law causes of action and precludes a court from journalizing a judgment
in conformity with a jury finding regarding compensatory damages in excess of
the statutory limit. In my view, therefore, the fact that some statutes permit treble
damages does not support the conclusion that the statutory cap on noneconomic
damages is constitutional.
       {¶ 147} Lastly, the majority cites Estate of Sisk v. Manzanares
(D.Kan.2003), 270 F. Supp. 2d 1265, which held that “statutory damage caps do
not violate the Seventh Amendment [to the United States Constitution], largely




                                         44
                                  January Term, 2007




because a court does not ‘reexamine’ a jury’s verdict or impose its own factual
determination regarding what a proper award might be. Rather, the court simply
implements a legislative policy decision to reduce the amount recoverable to that
which the legislature deems reasonable.” Id. at 1278. As the United States
Supreme Court has held, however, the Seventh Amendment to the United States
Constitution does not apply to the states. See Minneapolis & St. Louis RR. Co. v.
Bombolis (1916), 241 U.S. 211, 36 S. Ct. 595, 60 L. Ed. 961. Thus, even though
jurisprudence concerning the Seventh Amendment may be relevant, it is primarily
the Ohio Constitution and this court’s precedent that guides our analysis of the
right to trial by jury in Ohio.
        {¶ 148} Moreover, I disagree with the conclusion that the majority draws
from Manzanares, that the statutory cap on noneconomic damages is
constitutional because it does not prevent the jury from performing its
constitutional fact-finding role. The statute requires the trial court to disregard
the jury’s findings of noneconomic damages in excess of the statutory limit and to
enter judgment pursuant to the legislatively imposed maximum dollar amount.
Thus, R.C. 2315.18 renders fact-finding with respect to noneconomic damages in
excess of the statutory limit a meaningless exercise. In this regard, R.C. 2315.18
operates no differently than the statute that this court held unconstitutional in
Sorrell because it authorized trial courts to “enter judgments in disregard of the
jury's verdict and thus violate[d] the plaintiff's right to have all facts determined
by the jury, including damages.” Sorrell, 69 Ohio St. 3d at 422, 633 N.E.2d 504.
        {¶ 149} The supreme courts of other states have invalidated statutory
damages caps for comparable reasons.           In Moore v. Mobile Infirmary Assn.
(1991), 592 So. 2d 156, 164, the Supreme Court of Alabama stated as follows with
respect to similar legislation that it held in violation of the right to trial by jury:
“Because the statute caps the jury’s verdict automatically and absolutely, the
jury’s function, to the extent the verdict exceeds the damages ceiling, assumes




                                          45
                             SUPREME COURT OF OHIO




less than an advisory status.” (Emphasis sic.) Further, in Sofie v. Fibreboard
Corp. (1989), 112 Wash.2d 636, 655, 771 P.2d 711, the Washington Supreme
Court held that a legislative cap on noneconomic damages violated the state’s
right-to-jury-trial provision and rejected an argument similar to the majority’s
conclusion, here, stating, “Respondents essentially are saying that the right to trial
by jury is not invaded if the jury is allowed to determine facts which go unheeded
when the court issues its judgment. Such an argument pays lip service to the form
of the jury but robs the institution of its function.” (Emphasis added.) See also
Knowles ex rel. Knowles v. United States (In re Certification of Questions of
Law), 1996 SD 10, 544 N.W.2d 183; Lakin v. Senco Prods., Inc. (1999), 329 Ore.
62, 987 P.2d 463; Smith v. Dept. of Ins. (Fla.1987), 507 So. 2d 1080.
       {¶ 150} For these reasons, I am of the view that the cap on noneconomic
damages established by R.C. 2315.18 violates the right to a jury trial as provided
by Section 5, Article I of the Ohio Constitution. Accordingly, I dissent from that
portion of the majority opinion.
       {¶ 151} I also write to address the position advanced in Justice Cupp’s
concurring opinion to the effect that the statutory cap on noneconomic damages
does not violate Ohio’s constitutional right to a jury trial because “[t]he
[legislature’s] power to alter or abolish a common-law cause of action necessarily
includes the power to modify an associated remedy.”
       {¶ 152} The concurrence cites precedent that the legislature may abolish
or modify a common-law cause of action without violating due process and/or
equal protection. See, e.g., Strock v. Pressnell (1988), 38 Ohio St. 3d 207, 214,
527 N.E.2d 1235; Leis v. Cleveland Ry. Co. (1920), 101 Ohio St. 162, 128 N.E.
73. These cases, however, do not address the right to a jury trial provided by
Section 5, Article I of the Ohio Constitution. This is an important distinction
because the Constitution guarantees that where a party has a cause of action, it is
entitled to have damages determined by a jury. Sorrell, 69 Ohio St. 3d at 422, 633




                                         46
                                January Term, 2007
N.E.2d 504. Thus, while it may be argued that the General Assembly may abolish
a common-law cause of action in its entirety without violating due process or
equal protection, that reasoning does not imply that the legislature may establish
by statute the maximum amount a litigant may recover where the Constitution
provides that a litigant has the right to have a jury make that determination.
       {¶ 153} Here, R.C. 2315.18 abolishes neither a cause of action nor any
right to recovery in its entirety. Instead, the statute places a specific limit on a
party’s noneconomic damages based on the General Assembly’s judgment of
what the maximum amount of recovery for a prevailing party should be, and in
this way it has substituted its judgment for that of a jury in violation of Section 5,
Article I of the Ohio Constitution. I agree with the reasoning of the Washington
Supreme Court in Sofie, 112 Wash.2d at 652, 771 P.2d 711, which stated, “As
long as the cause of action continues to exist and the litigants have access to a
jury, that right of access remains as long as the cause of action does.” See also
Moore v. Mobile Infirmary Assn., 592 So. 2d 156.
       {¶ 154} Finally, the concurring opinion laments that it has been provided
no historical analysis to support the contention that “the amount of damages
recoverable under a common-law cause of action cannot be limited by action of
the legislature because determining the amount of damages is reserved to the jury
by the constitutional right to trial by jury.” In support of its contrary position, the
concurrence provides authority that the constitutional right to a jury trial
originated in response to what it terms “judicial overreaching.” This analysis,
however, does not suggest that any other branch of government may overreach
and interfere with the right to a jury trial or predetermine by legislation that which
the Constitution has specified will be decided by jurors.                Furthermore,
notwithstanding that we have already held, in Sorrell, that the legislature may not
encroach upon a party’s right to have a jury determine the amount of
compensatory damages, the historical basis for preventing legislative intrusion on




                                          47
                             SUPREME COURT OF OHIO




a party’s right to a jury trial exists in the language of Section 5, Article I of the
Ohio Constitution, adopted in 1802: “The right of trial by jury shall be inviolate *
* *.”
        {¶ 155} This constitutional language, and the right it affords litigants in
Ohio, has been understood since its incorporation into the Ohio Constitution. As
discussed by Judge Ranney in his majority opinion, speaking of the right to a jury
of 12 in a criminal trial in Work v. State (1853), 2 Ohio St. 296, 302:
        {¶ 156} “What, then, is this right? It is nowhere defined or described in
the constitution. It is spoken of as something already sufficiently understood, and
referred to as a matter already familiar to the public mind. * * * The constitution
furnishes no answer, nor was it necessary that it should. If ages of uninterrupted
use can give significance to language, the right of jury trial and the habeas corpus
stand as representatives of ideas as certain and definite as any other in the whole
range of legal learning.”
        {¶ 157} In his opinion, Judge Ranney noted that the Northwest Ordinance
of 1787 “made an unalterable article of compact, that ‘the inhabitants of the said
territory shall always be entitled to the benefit of the writ of habeas corpus, and of
the trial by jury,’ ” id. at 303, quoting Section 14, Article II of the Northwest
Ordinance, and he alluded to traces of the right being “found in the laws of all
those nations which adopted the feudal system, ‘who had all of them a tribunal
composed of twelve good men and true.’ ” Id. at 303-304.
        {¶ 158} Judge Ranney stated that “it is beyond the power of the General
Assembly to impair the right, or materially change its character; that the number
of jurors cannot be diminished, or a verdict authorized short of a unanimous
concurrence of all the jurors. It follows that the act under which this conviction
was obtained, in so far as it provides for a jury of six only, and authorizes a
conviction upon their finding, is unconstitutional and void.” Id. at 306.




                                         48
                                January Term, 2007




       {¶ 159} In concluding the opinion, the court stated, “We have deemed it
our duty to meet and arrest, at the outset, what we cannot but regard as an
infringement of a great constitutional right – not in a very flagrant manner, but,
nevertheless, opening the door to further encroachments.” Id.
       {¶ 160} In Gibbs v. Girard (1913), 88 Ohio St. 34, 102 N.E. 299, which
quoted extensively, with approval and admiration, from Judge Ranney’s opinion
in Work, this court reaffirmed the right to have a jury determine every question of
disputed fact in civil cases and stated that “[t]o hold otherwise would not only
commit but permit, in a multitude of cases, a sinister and indirect invasion and
usurpation of the right of trial by jury. A legislative act impairing it would be
clearly unconstitutional.” Id. at 43, 102 N.E. 299.
       {¶ 161} The syllabus in Gibbs summarizes the case, holding as follows:
“The right of trial by jury, being guaranteed to all our citizens by the constitution
of the state, cannot be invaded or violated by either legislative act or judicial order
or decree.” Id. at paragraph two of the syllabus.
       {¶ 162} Accordingly, it is my view that R.C. 2315.18, which substitutes
the judgment of the General Assembly for that of a jury, violates Section 5,
Article I of the Ohio Constitution and therefore is unconstitutional and opens the
door to further encroachments. Therefore, I dissent from that portion of the
majority opinion.
                               __________________
       PFEIFER, J., dissenting.
                                   I. R.C. 2315.18
                              A. Right to Trial by Jury
       {¶ 163} “So long as the trial by jury is a part of our system of
jurisprudence, its constitutional integrity and importance should be jealously
safeguarded. The right of trial by jury should be as inviolate in the working of
our courts as it is in the wording of our Constitutions.” Gibbs v. Girard (1913),




                                          49
                             SUPREME COURT OF OHIO




88 Ohio St. 34, 47, 102 N.E. 299. Instead of jealously safeguarding the right to
trial by jury, the majority opinion in this case eviscerates it by holding
constitutional a statute that enables courts to “enter judgments in disregard of the
jury’s verdict.” Sorrell v. Thevenir (1994), 69 Ohio St. 3d 415, 422, 633 N.E.2d
504. Instead of jealously safeguarding the right to trial by jury, the majority
opinion employs shallow reasoning and shoddy logic in concluding that juries can
meaningfully determine only facts that do not conflict with predetermined
assessments of the General Assembly. Instead of jealously safeguarding the right
to trial by jury, the majority opinion “cleans the scalpel for the legislature to cut
away unrestrainedly at the whole field of tort redress.” Meech v. Hillhaven W.,
Inc. (1989), 238 Mont. 21, 52, 776 P.2d 488 (Sheehy, J., dissenting).
       {¶ 164} The Constitution states that “[t]he right of trial by jury shall be
inviolate * * *.” Section 5, Article I, Ohio Constitution. We have held that “[t]he
right of trial by jury, being guaranteed to all our citizens by the Constitution of the
state, cannot be invaded or violated by either legislative act or judicial order or
decree.” Gibbs, 88 Ohio St. 34,102 N.E. 299, at paragraph two of the syllabus.
This court has held that “[w]hat the Constitution grants, no statute may take
away.” State ex rel. Hoel v. Brown (1922), 105 Ohio St. 479, 138 N.E. 230,
paragraph three of the syllabus. Thomas Jefferson considered trial by jury “the
only anchor ever yet imagined by man, by which a government can be held to the
principles of its constitution.” Letter from Thomas Jefferson to Thomas Paine,
1789, http://etext.virginia.edu/jefferson/quotations/jeff1520.htm.       The United
States Supreme Court has stated that “[t]he right of trial by jury is of ancient
origin, characterized by Blackstone as ‘the glory of the English law’ * * *.
Maintenance of the jury as a fact-finding body is of such importance and occupies
so firm a place in our history and jurisprudence that any seeming curtailment of
the right to a jury trial should be scrutinized with the utmost care.” Dimick v.
Schiedt (1935), 293 U.S. 474, 485-486, 55 S. Ct. 296, 79 L. Ed. 603.




                                          50
                                 January Term, 2007




        {¶ 165} In the face of such forceful and clear language and contrary to
many holdings of this court, the majority opinion concludes that jury findings of
fact can be altered without violating the right to trial by jury. The reasons
advanced by the majority opinion to buttress its assault on a fundamental
constitutional right are insubstantial, legally unsupported, and in many cases
disingenuous. Neither separately nor collectively do they support upholding as
constitutional a statute that infringes upon the right to trial by jury.
        {¶ 166} The majority states that “[s]o long as the [jury’s] fact-finding
process is not intruded upon and the resulting findings of fact are not ignored or
replaced by another body’s findings, awards may be altered as a matter of law.”
(Emphasis sic.) In support for this statement of first impression, the majority
offers the irrelevant Conley v. Shearer (1992), 64 Ohio St. 3d 284, 595 N.E.2d
862. In Conley, Kurt Shearer argued that he was immune from liability because
he was a governmental employee. Whether Shearer was entitled to immunity was
deemed a question of law that was not triable to a jury.             Id. at 292.   It is
impossible to determine why the majority cites this case to support its decision to
allow a statute to circumvent what the majority itself calls “one of the most
fundamental and long-standing rights in our legal system, having derived
originally from the Magna Carta.”
        {¶ 167} The majority next states that there are “several ways in which a
court may apply the law to change a jury award of damages without running afoul
of the Constitution” and that among these is remittitur. Though the majority
opinion notes parenthetically that a plaintiff must consent to remittitur, it does not
explain that the sole reason remittitur does not violate the right to a trial by jury is
that remittitur cannot be granted without the consent of the prevailing party. See,
e.g., Wightman v. Consol. Rail Corp. (1999), 86 Ohio St. 3d 431, 444, 715 N.E.2d
546. Thus, although remittitur is grounded in a court’s inherent authority to remit
an excessive award, it does not infringe upon a plaintiff’s right to a trial by jury




                                           51
                             SUPREME COURT OF OHIO




because “[n]either the trial court nor any reviewing court has power or authority
to reduce a verdict on any grounds without the assent of the prevailing party,
unless the undisputed testimony shows an error in mathematical calculation.”
Chester Park v. Schulte (1929), 120 Ohio St. 273, 166 N.E. 186, paragraph four
of the syllabus. Chief Justice Moyer has stated that a “trial court has only limited
authority to offer remittitur.” Wightman, 86 Ohio St. 3d at 446 (Moyer, C.J.,
dissenting). That limited authority is now offered as a basis for holding that
courts may alter a jury award, even when a new trial is not an option.
       {¶ 168} The majority opinion next states that because the treble-damages
provisions of R.C. 901.51, 1331.08, 1345.09, 2307.61, 2923.34(E), and 4905.61,
which increase a jury award, have never been held to infringe the right to a trial
by jury, R.C. 2315.18, which can decrease a jury award, “cannot logically violate
that right.” The fact that we have not declared a statute unconstitutional does not
mean that a similar statute is automatically constitutional.      There are many
potential reasons that this court has never held treble-damages provisions to be
constitutional or unconstitutional. Perhaps the issue has never been raised or
properly before this court. Perhaps treble damages are unconstitutional. Perhaps
treble damages are a penalty, not damages, as five members of the majority
recently ruled with respect to R.C. 4905.61, in Cleveland Mobile Radio Sales, Inc.
v. Verizon Wireless, 113 Ohio St. 3d 394, 2007-Ohio-2203, 865 N.E.2d 1275, at ¶
19. Whatever the reason, one thing is clear: the majority opinion’s discussion of
this issue is superficial or disingenuous.
       {¶ 169} The majority next states that R.C. 2315.18 is nothing more than a
policy choice by the General Assembly. A jury award for noneconomic damages
in excess of the limit imposed by R.C. 2315.18 will be reduced automatically by
the judge as a matter of law. According to the majority opinion, that reduction
does “not alter the findings of facts themselves.” The members of the majority
profess to believe that because the findings of fact are ignored, not changed, the




                                             52
                                January Term, 2007




requirements of the Constitution have been observed. See Sofie v. Fibreboard
Corp. (1989), 112 Wash.2d 636, 655, 771 P.2d 711 (“saying that the right to trial
by jury is not invaded if the jury is allowed to determine facts which go unheeded
when the court issues its judgment * * * pays lip service to the form of the jury
but robs the institution of its function”). This court has never before paid mere lip
service to the right to trial by jury. In Galayda v. Lake Hosp. Sys., Inc. (1994), 71
Ohio St. 3d 421, 425, 644 N.E.2d 298, we stated that the right to trial by jury
includes “the right to have a jury determine all questions of fact, including the
amount of damages to which the plaintiff is entitled.” Chief Justice Moyer, the
author of today’s majority opinion, has written that “the right to a trial by jury
includes a determination by the jury of all questions of fact, as well as the amount
of compensatory damages to which the plaintiff is entitled.” Galayda at 436
(Moyer, C.J., dissenting). But today, Chief Justice Moyer concludes that the
Constitution protects “a determination by the jury * * * of compensatory damages
to which the plaintiff is entitled” only as long as the damages do not exceed a
limit predetermined by the General Assembly. According to the majority opinion,
the Ohio Constitution does little more than enable the jury to determine facts —
what a judge does with those factual determinations is of no constitutional
consequence. Plainly, the majority doesn’t think the right to a trial by jury entitles
a plaintiff to much protection. The founding fathers thought much more highly of
the right. Among the “repeated injuries and usurpations” which caused them to
declare their independence from the King of England was his refusal to confer
“the benefits of Trial by Jury.” Declaration of Independence, July 4, 1776.
Ignoring factual findings is the equivalent of changing them. Ignoring factual
findings is the equivalent of rendering those findings impotent. See Lakin v.
Senco Prods., Inc. (1999), 329 Ore. 62, 79, 987 P.2d 463 (“to the extent that the
jury’s award exceeds the statutory cap, the statute prevents the jury’s award from
having its full and intended effect”). However you characterize it, a statute that




                                         53
                            SUPREME COURT OF OHIO




authorizes a judge to ignore or change factual findings deprives litigants “of the
benefits of Trial by Jury” and must be declared unconstitutional.
       {¶ 170} If a damages cap of $250,000 is constitutional – the majority
opinion mentions the amount, but never discusses it, apparently giving it no
significance – why can’t the General Assembly limit damages for claims they do
not favor to $100,000? Or $1,000? Or $10? Under this court’s reasoning, there
is nothing in the Ohio Constitution to restrain the General Assembly from limiting
noneconomic damages to $1. In essence, the power to cap noneconomic damages
is the power to eliminate them. But the General Assembly does not have this
power; only the people by the amendment process have this power. After today,
what meaning is left in a litigant’s constitutional right to have a jury determine
damages?
       {¶ 171} The majority opinion next states that R.C. 2315.18 “is
distinguishable” from the statutes declared unconstitutional in Sorrell and
Galayda, but it does not explain how.        In Galayda, a statute was declared
unconstitutional because it allowed payment of a jury award over a period of
years, thus invading “the jury’s province to determine damages, and [violating] a
plaintiff’s right to trial by jury.” Id., 71 Ohio St.3d at 425-426, 644 N.E.2d 298.
In the instant case, a statute authorizes a judge to reduce a jury award. The
statutes in question have the same result, differing in degree only: both decrease
the real value of a damages award. One statute was held unconstitutional, the
other “is distinguishable.” Referring to Galayda, one of the amicus briefs asks,
“[W]hy is it unconstitutional to impose payments by installment on a total verdict
of $1,396,125, but at the same time constitutional to flatly reduce that same
verdict by over $1,000,000?” (Emphasis sic.)         The brief characterizes this
inconsistency as an “impenetrable conundrum.” And so it will remain, because
the majority opinion does not explain the putative distinguishing features. The
distinction between the statute in Sorrell, which was held unconstitutional




                                        54
                                January Term, 2007




because, as the majority today admits, it “allow[ed] courts to substitute their own
findings of fact on collateral benefits,” and the statute here, which allows courts to
ignore the jury’s findings of facts on damages, also is unexplained by the
majority. See Sorrell, 69 Ohio St. 3d at 422, 633 N.E.2d 504 (“courts may,
consistent with R.C. 2317.45, enter judgments in disregard of the jury’s verdict
and thus violate the plaintiff’s right to have all facts determined by the jury,
including damages”).
       {¶ 172} Finally, with respect to the right to trial by jury, the majority
states that these limitations are constitutional under the “Seventh Amendment
right to a jury trial in the federal system,” citing Estate of Sisk v. Manzanares
(D.Kan.2003), 270 F. Supp. 2d 1265. Although possibly accurate, this assessment
is not supported by citation of a case from the United States Supreme Court and is
contrary to Dimick, 293 U.S. at 480, 55 S. Ct. 296, 79 L. Ed. 603, in which the
United States Supreme Court, quoting Mayne’s Treatise on Damages (9th
Ed.1920) 571, stated that “ ‘in cases where the amount of damages was uncertain
their assessment was a matter so peculiarly within the province of the jury that the
Court should not alter it.’ ” Estate of Sisk is, with all due respect to the members
of the majority and the district court magistrate in Kansas who wrote it, wholly
irrelevant. Our task today is to decide whether R.C. 2315.18 violates Section 5,
Article I of the Ohio Constitution. That a federal district court judge in Kansas
has determined that a federal statute does not violate the Seventh Amendment is
beside the point.
       {¶ 173} To summarize, the majority opinion concludes that R.C. 2315.18
does not infringe upon the constitutional right to trial by jury. It reaches that
conclusion by relying on (1) an irrelevant case, (2) remittitur, which supports a
contrary conclusion, (3) a patently superficial argument, (4) a policy-trumps-the-
Ohio-Constitution argument, (5) an unexplained argument that two prior cases are
distinguishable, and (6) an irrelevant citation of a federal trial court case. It isn’t




                                          55
                               SUPREME COURT OF OHIO




much of an explanation. Actually, it’s nothing. But these six paltry reasons are
the only justification the majority provides to support its decision to uphold the
constitutionality of a statute that requires judges to arbitrarily diminish a jury’s
factual finding of damages.
        {¶ 174} I would hold that R.C. 2315.18 is unconstitutional because it
infringes on the constitutional right to a trial by jury. It does so by intruding on
the plaintiff’s right to have a jury meaningfully determine damages. I believe that
a statute that automatically reduces a jury’s factual determination of damages to
an arbitrary level, no matter how high that level might be, violates the
constitutional right to trial by jury.
                         B. Due Process and Equal Protection
        {¶ 175} Even though there is no need to go further with respect to R.C.
2315.18, some of the majority opinion’s other arguments necessitate further
discussion. For example, the majority opinion introduces Arbino’s due-process
argument by stating that “[b]ecause we have already concluded that R.C. 2315.18
violates neither the right to a jury trial nor the right to a remedy, we must find it
valid” if it satisfies the rational-basis test. Applying the rational-basis test in this
instance is contrary to our approach in Sorrell, in which we stated that “the right
to a jury trial in negligence and personal injury actions is a fundamental right.
Thus in order to determine whether R.C. 2317.45 [part of the Tort Reform Act of
1987] violates the Due Process Clause of the Ohio Constitution, a strict scrutiny
standard of review applies.” Id. at 423, 633 N.E.2d 504. In Morris v. Savoy
(1991), 61 Ohio St. 3d 684, 689, 576 N.E.2d 765, a case in which Chief Justice
Moyer was a member of the majority, this court applied the rational-basis test
only because the case “did not involve a fundamental right or suspect class.” See
also State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio
St.3d 451, 486, 715 N.E.2d 1062, fn. 14 (“a finding that the right to trial by jury
was implicated would have invoked a higher level of judicial scrutiny [than




                                          56
                                January Term, 2007




rational basis] for purposes of the due process analysis”). The majority opinion
does not address this language from Sorrell, Savoy, or Sheward even though it is
exactly on point as to the level of scrutiny to be applied to R.C. 2315.18.
       {¶ 176} Instead, the majority opinion applies the rational-basis test, and
concludes that R.C. 2315.18 is rationally related to a legitimate government
purpose. I believe that it is more appropriate to apply strict scrutiny to R.C.
2315.18, invalidating it unless it is “necessary to promote a compelling
governmental interest,” Morris, 61 Ohio St. 3d at 705, 576 N.E.2d 765, citing
Shapiro v. Thompson (1969), 394 U.S. 618, 634, 89 S. Ct. 1322, 22 L. Ed. 2d 600.
Even applying a rational-basis test, however, it is clear that there is no objective
reason to conclude that R.C. 2315.18 is rationally related to a legitimate
government purpose. My analysis begins with an examination of the General
Assembly’s findings to establish how unrelated they are to the general welfare of
Ohioans.
       {¶ 177} “The General Assembly makes the following statement of
findings and intent:
       {¶ 178} “(A) The General Assembly finds:
       {¶ 179} “(1) The current civil litigation system represents a challenge to
the economy of the state of Ohio, which is dependent on business providing
essential jobs and creative innovation.
       {¶ 180} “(2) The General Assembly recognizes that a fair system of civil
justice strikes an essential balance between the rights of those who have been
legitimately harmed and the rights of those who have been unfairly sued.
       {¶ 181} “(3) This state has a rational and legitimate state interest in
making certain that Ohio has a fair, predictable system of civil justice that
preserves the rights of those who have been harmed by negligent behavior, while
curbing the number of frivolous lawsuits, which increases the cost of doing
business, threatens Ohio jobs, drives up costs to consumers, and may stifle




                                          57
                             SUPREME COURT OF OHIO




innovation.” 2004 Am.Sub.S.B. No. 80, Section 3, 150 Ohio Laws, Part IV,
8024.
        {¶ 182} Section 3(A)(2) doesn’t make sense. It states that a fair system
of civil litigation, presumably one that includes R.C. 2315.18, should balance the
rights of the legitimately harmed with the rights of the unfairly sued. The rights
of people who have been harmed and who prove the legitimacy of their case by
prevailing in a trial cannot be balanced against the rights of the unfairly sued.
They are mutually exclusive groups – people harmed by the tortious conduct of
others don’t unfairly sue.      In imposing caps, R.C. 2315.18 decreases the
protection afforded to legitimate plaintiffs yet does nothing to protect the unfairly
sued. Where is the fairness in that system?
        {¶ 183} The predictability of the new system implicitly touted in the
findings results solely from the arbitrary and, in my view, unconstitutional
diminishment of a jury’s factual findings of damages.
        {¶ 184} That Section 3(A)(3) of Am.Sub.S.B. No. 80 mentions frivolous
lawsuits is somewhat surprising, because nothing in the statutory scheme
addresses frivolous lawsuits, and damages caps are not even remotely related to
frivolous lawsuits. The caps imposed by the statutory scheme can affect only
those plaintiffs with meritorious claims, plaintiffs who have prevailed in a trial
and who have suffered significant damages. These plaintiffs are exactly the
opposite of those who file frivolous lawsuits. Finally, although Section 3(A)(3)
lists a series of detrimental effects caused by frivolous lawsuits, nothing in the
section suggests that excessive damages awards, the putative target of R.C.
2315.18, cause similar detrimental effects.
        {¶ 185} The tort system in Ohio is far from perfect. The various trial and
defense attorneys involved in our tort system are not perfect either. There is no
doubt much room for improvement in the way the tort system in Ohio functions.
For instance, our tort system would better serve the public if frivolous lawsuits




                                         58
                               January Term, 2007




were never filed and if excessive paper-churning, fee-building discovery practices
were curtailed. There is no rational reason to “improve” the tort system in Ohio at
the sole expense of a small group of people who are able to prove that they
suffered damage significant enough to exceed the damages caps imposed by the
General Assembly. Whatever improvement the tort system in Ohio needs, the
Ohio Constitution should remain inviolate, unless properly amended.
       {¶ 186} My analysis continues with an examination of the evidence the
General Assembly relied on to support its findings to determine whether they bear
“a reasonable and substantial relation to the public welfare.”        State ex rel.
Bowman v. Allen Cty. Bd. of Commrs. (1931), 124 Ohio St. 174, 177 N.E. 271,
paragraph three of the syllabus. See also Tocqueville, Democracy in America
(Heffner Ed.1956) 76 (“the power vested in the American courts of justice, of
pronouncing a statute to be unconstitutional, forms one of the most powerful
barriers which has ever been devised against the tyranny of political assemblies”).
       {¶ 187} Uncodified Section 3 of Am.Sub.S.B. No. 3 further states:
       {¶ 188} “The General Assembly bases its findings on this state interest
upon the following evidence:
       {¶ 189} “(a) A National Bureau of Economic Research study estimates
that states that have adopted abuse reforms have experienced employment growth
between eleven and twelve per cent, productivity growth of seven to eight per
cent, and total output growth between ten and twenty per cent for liability
reducing reforms.
       {¶ 190} “(b) According to a 2002 study from the White House Council of
Economic Advisors, the cost of tort litigation is equal to a two and one tenth per
cent wage and salary tax, a one and three tenth per cent tax on personal
consumption, and a three and one tenth per cent tax on capital investment income.
       {¶ 191} “(c) The 2003 Harris Poll of nine hundred and twenty-eight
senior corporate attorneys conducted by the United States Chamber of




                                        59
                             SUPREME COURT OF OHIO




Commerce’s Institute for Legal Reform reports that eight out of ten respondents
claim that the litigation environment in a state could affect important business
decisions about their company, such as where to locate or do business. In
addition, one in four senior attorneys surveyed cited limits on damages as one
specific means for state policy makers to improve the litigation environment in
their state and promote economic development.
       {¶ 192} “(d) The cost of the United States tort system grew at a record
rate in 2001, according to a February 2003 study published by Tillinghast-Towers
Perrin. The system, however, failed to return even fifty cents for every dollar to
people who were injured. Tillinghast-Towers Perrin also found that fifty-four per
cent of the total cost accounted for attorney’s fees, both for plaintiffs and
defendants, and administration. Only twenty-two per cent of the tort system’s cost
was used directly to reimburse people for the economic damages associated with
injuries and losses they sustain.
       {¶ 193} “(e) The Tillinghast-Towers Perrin study also found that the cost
of the United States tort system grew fourteen and three tenths of a per cent in
2001, the highest increase since 1986, greatly exceeding overall economic growth
of two and six tenth per cent. As a result, the cost of the United States tort system
rose to two hundred and five billion dollars total or seven hundred and twenty-one
dollars per citizen, equal to a five per cent tax on wages.
       {¶ 194} “(f) As stated in testimony by Ohio Department of Development
Director Bruce Johnson, as a percentage of the gross domestic product, United
States tort costs have grown from six tenths of a per cent to two per cent since
1950, about double the percentage that other industrialized nations pay annually.
These tort costs put Ohio businesses at a disadvantage vis-a-vis foreign
competition and are not helpful to development.” Section 3(A)(3), Am.Sub.S.B.
No. 80, 150 Ohio Laws, Part IV, 8024.




                                          60
                               January Term, 2007




       {¶ 195} The evidence in Section 3(A)(3) is not objective, not peer-
reviewed, not Ohio-specific, and, in most cases, significantly flawed. First, apart
from a couple of anecdotes, the findings do not relate specifically to Ohio. On
that ground alone it is unreasonable to conclude that R.C. 2315.18 is rationally
related to the general welfare of Ohioans.
       {¶ 196} Second, most of the findings are the product of biased sources.
The National Bureau of Economic Research (“NBER”) study cited in Section
3(A)(3)(a) was produced by an organization that calls itself “a private, nonprofit,
nonpartisan research organization dedicated to promoting a greater understanding
of how the economy works.” Seehttp://www.nber.org/info.html. But see
http://www.mediatransparency.org/recipientgrants.php?recipientID=243,       which
suggests that NBER’s source of funding is not nonpartisan. The White House
Council of Economic Advisors study cited in Section 3(A)(3)(b) is the work
product of three political appointees. See http://www.whitehouse.gov/cea/. The
2003 Harris Poll of 928 attorneys cited in Section 3(A)(3)(c) is a survey solely of
corporate attorneys. The Tillinghast-Towers Perrin 2003 study cited in Section
3(A)(3)(d) and (e) was produced by a company whose business is to “provide[]
consulting and software solutions to insurance and financial services companies.”
See http://www.towersperrin.com/tp/jsp/masterbrand_html.jsp?webc=176/global/
about/about.htm&selected=about.      Bruce Johnson, the director of the Ohio
Department of Development, whose testimony is cited in Section 3(A)(3)(f), is a
political appointee.
       {¶ 197} In short, none of the evidence is the product of authentic,
objective research. See Abaray, Déjà Vu All Over Again: Ohio’s 2005 Tort
Reform Act Cannot Survive a Rational Basis Challenge (2006), 31 U.Dayton
L.Rev. 141. The National Bureau of Economic Research Study is not peer-
reviewed and is not published in a scholarly journal. Id. at 154. The authors
purport to rely on empirical evidence from states that have instituted tort reform,




                                        61
                             SUPREME COURT OF OHIO




but it is impossible to verify the reliability of their conclusions. The authors
themselves concede that although their results “ ‘are consistent with the
hypothesis that reductions in liability from the current common-law levels
improve efficiency, * * * the results are also consistent with three other
alternative hypotheses.’ ”       (Emphasis added.)   31 U.Dayton L.Rev. at 154,
quoting the NBER study at 28, fn. 65. It would be difficult to summarize the
study better than the author of the Dayton Law Review article did: “[I]n relying
upon this report, the General Assembly cites as a basis for upsetting 200 years of
common law a flawed study, which is not peer reviewed, has no indicia of
reliability, omits referenced data, and reaches a conclusion that can be due to any
of four different factors. Moreover, the authors base their analysis on national
data from 1969 through 1990, providing scant relevance to Ohio law in 2005 * *
*.” 31 U.Dayton L.Rev. at 154-155.
       {¶ 198} The 2002 study by the White House Council of Economic
Advisors is also not peer-reviewed, is not published in a scholarly journal, and is
not even a study — it is a white paper. “A white paper is generally understood to
be a position or policy paper of an organization. As such, white papers do not
purport to represent an objective review of empirical data.” (Emphasis sic.) Id.
at 155. Further, this “study” contains several empirical flaws, too detailed to
explain here, and is based on the Tillinghast report, which, as explained below, is
itself flawed. See id. at 156.
       {¶ 199} The 2003 Harris Poll of 928 senior corporate attorneys is just
that: a poll. Does this even need to be explained? It should surprise no one that
corporate attorneys think tort costs are too high; they represent the companies that
commit the torts and, therefore, pay the costs. Anyone who would cite a poll of
senior corporate attorneys as an excuse for enacting pro-corporate legislation
would probably also cite Charlie Wilson’s maxim, “What’s good for the country
is good for General Motors, and vice versa.”




                                          62
                                      January Term, 2007




         {¶ 200} The 2003 Tillinghast-Towers Perrin study, like the others, is not
peer-reviewed, is not from a scholarly journal, and contains many flaws. 31
U.Dayton L.Rev. at 158. For instance, the conclusions the study draws are based
in part on the inclusion of the costs of medical malpractice. Id. A study that
includes the costs of medical malpractice cannot rationally be used to justify
enacting R.C. 2315.18, which expressly does not apply to medical-malpractice
claims. R.C. 2315.18(A)(7).             The study “also cites increases in the cost of
medical care as a cause for an increase in jury verdict awards.” Id. at 159.
Medical costs are economic costs, which are outside the purview of R.C. 2315.18.
         {¶ 201} The General Assembly relies on the Tillinghast study’s
conclusion that the “cost of the United States tort system grew at a record rate in
2001,” specifically, 14.4 percent. Id. at 158. Even if that statement is true, and
there is no particular reason to believe that it is, it is highly selective. The same
study indicates that the cost of the national tort system grew only 3.3 percent
throughout the 1990s, a much lower rate than in the previous four decades, and
that the growth rate of the tort system was only 5.4 percent in 2003. 31 U.Dayton
L.Rev. at 159, quoting a 2004 Tillinghast update on nationwide tort costs.
Further, those rates of increase include the cost of medical-malpractice awards, to
which R.C. 2315.18 does not apply. There is no rational relationship between this
flawed study of the national tort system and R.C. 2315.18.
         {¶ 202} The Tillinghast study and the General Assembly include the cost
of defense litigation in determining the percentage of money paid to plaintiffs.12
Id. at 159. Section 3(A)(3)(d) states that “[o]nly twenty-two per cent of the tort
system’s cost was used directly to reimburse people for the economic damages
associated with injuries and losses they sustain.” That has a certain ring of truth,

12. Including the cost of litigation in a study can yield bizarre results. For instance, in one case a
defendant spent approximately $75 million to defend itself against a $400,000 damages award.
See Cipollone v. Liggett Group, Inc. (1992), 505 U.S. 504, 112 S. Ct. 2608, 120 L.Ed2d 407;
Rabin, The Third Wave of Tobacco Tort Litigation (Sept.2001) 3-5.




                                                 63
                            SUPREME COURT OF OHIO




but in reality, the statement is grossly misleading. “If the defense and insurance
costs are excluded, the Tillinghast figures actually demonstrate that the total
amount awarded in tort cases nationwide for economic loss equals 34%,
noneconomic loss equals 38%, and claimant attorney fees equals 27% of total
awards.” 31 U.Dayton L.Rev. at 160; see also Chimerine & Eisenbrey, The
Frivolous Case for Tort Law Change: Opponents of the Legal System Exaggerate
Its Costs and Ignore Its Benefits (May 17, 2005), Economic Policy Institute
Briefing Paper No. 157, at 4-5, available at http://www.epi.org/content.
cfm/bp157.      The Tillinghast study is misleading, biased, flawed, and
disingenuous, and it cannot be the rational basis for enacting a statute in Ohio.
Further, the Tillinghast study is impossible to verify because Tillinghast “claims
that its data and methodology are ‘proprietary.’ ” Chimerine at 3.
       {¶ 203} Last, we come to the testimony of Bruce Johnson. Johnson, a
political appointee of a governor who desperately wanted to impose tort reform on
all Ohioans, relied extensively on the flawed Tillinghast study. Moreover, other
than anecdotal evidence and unverifiable statistics, Johnson’s testimony is not
related to Ohio. 31 U.Dayton L.Rev. at 162.
       {¶ 204} None of the General Assembly’s findings are reliable with
respect to addressing Ohio-specific problems. First, the findings do not relate
specifically to Ohio. Second, all of the proffered evidence is the product of biased
sources with political agendas. Third, the studies contain serious flaws, relying
either on information that they do not provide or on information (medical-
malpractice awards) that is not relevant to R.C. 2315.18. In short, these findings
do not support a conclusion that R.C. 2315.18 is rationally related to a legitimate
government purpose in Ohio. I conclude that the General Assembly’s reliance on
this evidence to justify enacting R.C. 2315.18 was arbitrary and unreasonable.
Accordingly, R.C. 2315.18 violates due process.




                                        64
                                January Term, 2007




       {¶ 205} Given these flaws, it is obvious that R.C. 2315.18 cannot
withstand equal-protection scrutiny.     The majority opinion again applies the
rational-basis test, even though it should apply strict scrutiny, and again, R.C.
2315.18 cannot withstand even the less demanding test. The degree of equal-
protection scrutiny depends on whether a fundamental right is involved. Beatty v.
Akron City Hosp. (1981), 67 Ohio St. 2d 483, 492, 21 O.O.3d 302, 424 N.E.2d 586
(“once the existence of a fundamental right * * * is shown to be involved, the
state must assume the heavy burden of proving that the legislation is
constitutional). See Schwan v. Riverside Methodist Hosp. (1983), 6 Ohio St. 3d
300, 301, 6 OBR 361, 452 N.E.2d 1337 (the rational-basis test was applied
because the case did not “involve either a fundamental right or a suspect class”);
Morris, 61 Ohio St. 3d at 689, 576 N.E.2d 765 (citing Schwan); State v.
Thompson, 95 Ohio St. 3d 264, 2002-Ohio-2124, 767 N.E.2d 251, ¶ 13
(classifications that affect a fundamental constitutional right are subject to strict-
scrutiny inquiry). Given the deeply flawed nature of the General Assembly’s
findings, it is clear that, were R.C. 2315.18 subjected to strict scrutiny, it would
fail. Further, given my analysis above, it is clear that R.C. 2315.18 cannot
withstand even rational-basis scrutiny. The majority opinion reaches a contrary
conclusion, stating that “the General Assembly reviewed several studies and other
forms of evidence” to justify its conclusions. But as noted, those studies and
evidence are so biased, flawed, and insubstantial that reliance on them is arbitrary
and unreasonable.
       {¶ 206} The statutory scheme creates two classes of tort victims: those
with catastrophic or minor injuries, who are able to recover the full measure of
their damages, and those with significant but not catastrophic injuries, who are
able to recover only a portion of their damages. “Equal protection of the laws
requires the existence of reasonable grounds for making a distinction between
those within and those outside a designated class.” Morris, 61 Ohio St. 3d at 691,




                                         65
                            SUPREME COURT OF OHIO




576 N.E.2d 765. Objectively, the classification in this case is not rationally
related to anything, let alone a legitimate governmental interest. The majority
opinion should explain how this classification is reasonably related to improving
business conditions in Ohio. Further, Chief Justice Moyer should explain why his
consideration of the caps before us is so radically different from his analysis in
Morris.
        {¶ 207} The majority opinion states that “one cannot deny that
noneconomic damage awards are inherently subjective and difficult to evaluate.”
I agree that “noneconomic damages awards are inherently subjective.” So are
many of the good things in life, for instance, religion, love, and which college
football team to root for. That something is subjective does not make it evil.
Further, amounts below the statutory threshold are no less subjective than
amounts above the statutory threshold. I also agree that noneconomic-damages
awards are “difficult to evaluate.” I have great faith in Ohio’s jury system; so
should the members of the majority, each of whom has extensive experience
working with juries, either as a judge or an attorney and, therefore, has good
cause to know how diligently and seriously juries approach their task to discover
the truth.
        {¶ 208} Juries hear the evidence presented, assess the reliability and
credibility of the witnesses, and consider the law as presented to them by the trial
court. They process this information and determine damages to the best of their
ability, and they do it well. This court has stated that because there “is no
standard by which * * * pain and suffering may be measured,” there is “ ‘no
substitute for simple human evaluation.’ ” Fantozzi v. Sandusky Cement Prods.
Co. (1992), 64 Ohio St. 3d 601, 612, 597 N.E.2d 474, quoting Flory v. New York
Cent. RR. Co. (1959), 170 Ohio St. 185, 190, 10 O.O.2d 126, 163 N.E.2d 902.
Yet, the majority opinion would take the determination of damages away from
juries and replace it with a limit predetermined by a legislative body that has not




                                        66
                                January Term, 2007




reviewed facts, not heard evidence, not weighed the credibility of witnesses, and
not considered the law. The majority opinion would replace “simple human
evaluation” with judgment from above by the General Assembly.
        {¶ 209} I have always had great faith in the ability of Ohio juries to reach
just determinations.     So apparently does Republican Representative Scott
Oelslager. The chairman of the House Judiciary Committee at the time R.C.
2315.18 was enacted, Oelslager held 15 hearings on tort reform and concluded
that “there is no systematic runaway-jury problem in Ohio.” Cleveland Plain
Dealer (Nov. 26, 2004). “According to the latest data available from Jury Verdict
Research, a service based in Horsham, Pa., jury awards in Ohio were below
national averages from 1996 through 2002.” Byczkowski, Reform or Restriction?
Cincinnati Enquirer (Nov. 28, 2004) J1. “The median compensatory award –
which includes economic and non-economic damages – was $15,000 in Ohio.
That’s less than half the national median of $37,054 and less than any surrounding
state.” Id.
        {¶ 210} The majority opinion states that “the record here draws a clear
connection between limiting uncertain and potentially tainted noneconomic
damages awards and the economic problems demonstrated in the evidence.”
Actually, the General Assembly’s findings contain no evidence of tainted
damages awards or economic problems – they contain only unsubstantiated
conclusions supplied by biased organizations with political agendas. There is
also, as shown, no established connection between the General Assembly’s
nationwide findings and R.C. 2315.18.         It should be clear that the General
Assembly’s findings, which are flawed and not Ohio-specific, and which run
counter to the above-cited Ohio-specific statements, are arbitrary and
unreasonable and cannot be the rational basis for enacting R.C. 2315.18.
        {¶ 211} R.C. 2315.18 is purportedly a pro-business piece of legislation,
designed to encourage businesses to move to or expand in Ohio. But the statutory




                                         67
                             SUPREME COURT OF OHIO




caps imposed by R.C. 2315.18 would benefit any business located anywhere in
the world. In this case, Johnson & Johnson, a New Jersey-based multinational
corporation, will be protected by the caps, whether or not it has business
operations in Ohio. The Chinese manufacturers of toys containing toxic paint so
prominently in the news recently would also be protected. This is a further
example of how little rational relationship there is between R.C. 2315.18 and its
purported rationale and the general welfare of Ohioans. The only basis for R.C.
2315.18 that I can see is that, as between business interests and the people of
Ohio, the legislature prefers business. That is not a constitutional basis on which
to found a statute.
       {¶ 212} I would hold that R.C. 2315.18 violates due process and equal
protection and, therefore, is unconstitutional.
                                  II. R.C. 2315.21
       {¶ 213} In imposing a cap on punitive damages, R.C. 2315.21 suffers
from the same flaws with respect to the constitutional right to trial by jury as R.C.
2315.18. It is uncontroverted that “the assessment of punitive damages by the
jury stems from the common law and is encompassed within the right to trial by
jury.” Zoppo v. Homestead Ins. Co. (1994), 71 Ohio St. 3d 552, 557, 644 N.E.2d
397. Nevertheless, the majority opinion states that R.C. 2315.21 “permits the trier
of fact to determine punitive damages. The subsequent application of a statute to
this decision does not abrogate the established function of the jury.” In Sheward,
we stated the opposite, that “a statute that allows the jury to determine the amount
of punitive damages to be awarded but denies the litigant the benefit of that
determination stands on no better constitutional footing than one that precludes
the jury from making the determination in the first instance.” Sheward, 86 Ohio
St.3d at 484-485, 715 N.E.2d 1062. The majority opinion does not address this
contradiction or any of the other contradictions explained in this dissent. It should
provide a nonconclusory explanation of each statement that contradicts a prior




                                          68
                               January Term, 2007




statement of this court. Whether the majority opinion applies the supercilious
Galatis test is irrelevant, but it should definitively overrule cases that it
contradicts. See Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216, 2003-Ohio-
5849, 797 N.E.2d 1256. Even the General Assembly realizes that its new tort-
reform statutory scheme is contrary to holdings of this court; otherwise it
wouldn’t have asked this court to “reconsider its holding on damage caps in State
[ex rel. Ohio Academy of Trial Lawyers] v. Sheward (1999), [86] Ohio St.3d 451
[715 N.E.2d 1062] to reconsider its holding on the deductibility of collateral
source benefits in Sorrel[l] v. Thevenir (1994), 69 Ohio St. 3d 415 [633 N.E.2d
504] and to reconsider its holding on statutes of repose in Brennaman v. R.M.I.
Co. (1994), 70 Ohio St. 3d 460 [639 N.E.2d 425].” S.B. 80, Section 3(E), 150
Ohio Laws, Part V, 8031. The majority opinion should overrule the cases it
contradicts and comprehensively explain its logic. Characterizing all contrary
statements as “dicta” is no substitute for nonconclusory analysis.
       {¶ 214} The majority opinion explains that because the jury determines
the fact of punitive damages, the subsequent statutorily required diminution of
that damages amount does not intrude on the jury’s findings.         The majority
opinion states that the automatic arbitrary diminution of a damages award does
not affect the jury’s factual determination. “The more one tries to explain this
extraordinary result the less another can understand it.” Marshall v. Gibson
(1985), 19 Ohio St. 3d 10, 14, 19 OBR 8, 482 N.E.2d 583 (Wright, J., dissenting).
I would hold that R.C. 2315.21 violates the right to trial by jury because it
“impairs the traditional function of the jury in determining the appropriate amount
of damages.” Zoppo, 71 Ohio St. 3d at 557, 644 N.E.2d 397 (holding
unconstitutional a prior version of R.C. 2315.21, which provided that the court,
not the jury, would determine the amount of punitive or exemplary damages).
       {¶ 215} Citing Cooper Industries, Inc. v. Leatherman Tool Group, Inc.
(2001), 532 U.S. 424, 433, 121 S. Ct. 1678, 149 L. Ed. 2d 674, the majority opinion




                                        69
                             SUPREME COURT OF OHIO




states that “[t]his post-Sheward precedent conclusively establishes that regulation
of punitive damages is discretionary and that states may regulate and limit them
as a matter of law without violating the right to trial by jury.” Even if we assume
that this statement is an accurate reflection of what the United States Supreme
Court held with respect to the Constitution of the United States, it is of little
relevance to this case where we are determining whether R.C. 2315.21 violates
the right to a trial by jury found in Section 5, Article I of the Ohio Constitution.
The “post-Sheward precedent conclusively establishes” nothing with respect to
Section 5, Article I of the Constitution of Ohio.
       {¶ 216} R.C. 2315.21 suffers from the same flaws with respect to due
process and equal protection as does R.C. 2315.18.           I will not repeat that
discussion in toto. But, in summary, R.C. 2315.21 should be subjected to strict
scrutiny because it involves or infringes upon a fundamental right. Even if R.C.
2315.21 is subjected to rational-basis scrutiny, the findings of the General
Assembly are so flawed, particularly in that they do not relate specifically to Ohio
and are not objective or verifiable, that they cannot form the rational basis for
enacting legislation in Ohio. The majority opinion states that “the legislative
record is thin” with respect to the General Assembly’s findings on punitive
damages. Even that assessment is too generous. The findings are vaporous and
are not rationally related to a legitimate governmental interest.
       {¶ 217} “The purpose of punitive damages is not to compensate a
plaintiff, but to punish and deter certain conduct.” Moskovitz v. Mt. Sinai Med.
Ctr. (1994), 69 Ohio St. 3d 638, 651, 635 N.E.2d 331. See State Farm Mut. Auto.
Ins. Co. v. Campbell (2003), 538 U.S. 408, 416, 123 S. Ct. 1513, 155 L. Ed. 2d 585
(“punitive damages serve a broader function; they are aimed at deterrence and
retribution”). This purpose is undermined by caps, which enable wrongdoers to
assess the cost of their malfeasance up front without regard to the individualized
damage they cause. See Tuttle v. Raymond (Me.1985), 494 A.2d 1353, 1359




                                         70
                                January Term, 2007




(flexibility in assessing punitive damages is “necessary to avoid situations where
the potential benefits of wrongdoing could outweigh a known maximum
liability”); Palmer v. A.H. Robins Co. (Colo.1984), 684 P.2d 187, 218 (“If
punitive damages are predictably certain, they become just another item in the
cost of doing business, much like other production costs, and thereby induce a
reluctance on the part of the manufacturer to sacrifice profit by removing a
correctible defect”). See also Mallor & Roberts, Punitive Damages: Toward a
Principled Approach (1999), 50 Hastings L.J. 969, 995 (“The deterrent effect of
punitive damages would be minimized if a person contemplating wrongful
conduct could gauge his or her maximum liability in advance”).
       {¶ 218} R.C. 2315.21 is unconstitutional because it infringes on the right
to a trial by jury and violates due process and equal protection.
                                  III. Conclusion
       {¶ 219} I have a basic philosophical difference with the members of the
majority and what they have written in the majority opinion. I believe that the
Constitution of Ohio is the fundamental document that protects all Ohioans, not
just those with the most lobbying power. I believe that the Constitution says what
it says for a reason and that no part of our judicial system exists merely to enable
the General Assembly to write around the Constitution.              I believe that the
Constitution should be altered only by amendment, not by legislative or judicial
fiat. I believe that the Ohio Constitution is a CONSTITUTION, not just another
statute modifiable at will by the General Assembly. See Tocqueville, Democracy
in America (Heffner Ed.1956) 74-75 (“In the United States, the Constitution
governs the legislator as much as the private citizen * * *, and it is therefore just
that the tribunals should obey the constitution in preference to any law”). If the
General Assembly had the courage of its convictions it would submit caps to the
voters — that is the proper way to amend the Constitution. See Section 1, Article
XVI of the Ohio Constitution. If the members of the majority had the courage of




                                         71
                             SUPREME COURT OF OHIO




their convictions, they would not allow the General Assembly to circumvent the
amendment process.
        {¶ 220} Was there ever any doubt how this case would come out? The
members of the majority have long talked about judicial restraint. But, in recent
high-profile cases, certain members of the majority rewrote Section 16, Article II
of the Ohio Constitution into a sad caricature of itself, see State ex rel. Ohio Gen.
Assembly v. Brunner, 114 Ohio St. 3d 386, 2007-Ohio-3780, 872 N.E.2d 912, and
created, in Ohio anyway, the concept of executive privilege, State ex rel. Dann v.
Taft, 109 Ohio St. 3d 364, 2006-Ohio-1825, 848 N.E.2d 472. And today, the
members of the majority allow the evisceration of a provision of the Constitution
that this court has previously stated should be jealously safeguarded. Gibbs v.
Girard (1913), 88 Ohio St. 34, 47, 102 N.E. 299.
        {¶ 221} Today we learn that “judicial restraint” was code for “the
General Assembly can do no wrong when it comes to tort reform.” Today is a
glorious day for the backers of “judicial restraint.” Today is a day of fulfilled
expectations for insurance companies and manufacturers of defective, dangerous,
or toxic products that cause injury to someone in Ohio. But this is a sad day for
our Constitution and this court. And this is a tragic day for Ohioans, who no
longer have any assurance that their Constitution protects the rights they cherish.
I dissent.
                              __________________
        Burg, Simpson, Eldredge, Hersh & Jardine, Janet G. Abaray, Calvin S.
Tregre Jr., and Melanie S. Bailey; and Center for Constitutional Litigation, P.C.,
Robert S. Peck, and Stephen B. Pershing, for petitioner.
        Tucker, Ellis & West, L.L.P., Irene C. Keyse-Walker, Benjamin C. Sassé,
and Julie A. Callsen, for respondents Johnson & Johnson, Ortho-McNeil
Pharmaceutical, Inc., and Johnson & Johnson Pharmaceutical Research &
Development, L.L.C.




                                         72
                               January Term, 2007




        Marc Dann, Attorney General, Stephen Carney, State Solicitor, and
Sharon A. Jennings and Frank M. Strigari, Assistant Attorneys General, for
respondent state of Ohio.
        Volkema Thomas, L.P.A., and Michael S. Miller; Paul W. Flowers Co.,
L.P.A., and Paul W. Flowers; Nurenberg, Paris, Heller & McCarthy Co., L.P.A.,
Anthony E. Turley, and Kathleen J. St. John; Kitrick & Lewis Co., L.P.A., and
Mark Kitrick, for amicus curiae Ohio Academy of Trial Lawyers, in support of
petitioner.
        Bernard K. Bauer Co., L.P.A., and Bernard K. Bauer, for amicus curiae
Ohio Chapter of the American Board of Trial Advocates, in support of petitioner
on Certified Question No. 1.
        Gittes & Schulte, Frederick M. Gittes, and Kathaleen B. Schulte, for amici
curiae Ohio Employment Lawyers Association, Ohio NOW Education and Legal
Defense Fund, Committee Against Sexual Harassment, Ohio Conference of the
NAACP, and Columbus NAACP, in support of petitioner.
        Arthur, O’Neil, Mertz & Michel Co., L.P.A., and Dan Michel; Kirby,
Thomas, Brandenburg & D’Amico and Michael R. Thomas; Linton & Hirshman
and Robert F. Linton Jr.; and Behnke, Martin & Schulte, Richard W. Schulte, and
Stephen D. Behnke, for amicus curiae Mothers Against Drunk Driving, in support
of petitioner.
        Micah Berman and Caris Post, for amicus curiae Tobacco Public Policy
Center at Capital University Law School, in support of petitioner.
        Kenneth R. Sheets, for amicus curiae Donna Ulliman, in support of
petitioner.
        Porter, Wright, Morris & Arthur, L.L.P., Joseph W. Ryan Jr., and Colleen
L. Marshall, for amicus curiae International Association of Defense Counsel, in
support of respondents.




                                        73
                             SUPREME COURT OF OHIO




       Shook, Hardy & Bacon, L.L.P., Victor E. Schwartz, Mark A. Behrens, and
Christopher E. Appel, for amici curiae National Federation of Independent
Business Legal Foundation, Chamber of Commerce of the United States of
America, National Association of Manufacturers, American Tort Reform
Association, National Association of Mutual Insurance Companies, Property
Casualty Insurers Association of America, and American Chemistry Council, in
support of respondents.
       Bricker & Eckler, L.L.P., Kurtis A. Tunnell, Anne Marie Sferra, and
Vladimir P. Belo, for amicus curiae Ohio Alliance for Civil Justice, in support of
respondents.
       Porter, Wright, Morris & Arthur, L.L.P., Carolyn A. Taggart, and J.H.
Huebert; Weston Hurd, L.L.P., Ronald A. Rispo, and Daniel A. Richards, for
amicus curiae Ohio Association of Civil Trial Attorneys, in support of
respondents.
       Bricker & Eckler, L.L.P., Catherine Ballard, and Lana Knox, for amici
curiae Ohio Hospital Association, Ohio State Medical Association, and Ohio
Osteopathic Association, in support of respondents.
       Dinsmore & Shohl, L.L.P., Frank C. Woodside III, Mark L. Silbersack,
and Melissa L. Korfhage, for amicus curiae Product Liability Advisory Council,
Inc., in support of respondents.
                           ______________________




                                       74